Exhibit 10.29

 

ASSET PURCHASE AGREEMENT

 

BY AND AMONG

 

MARKET STREET TRUCK PLAZA ACQUISITION CORP, L.L.C.,

 

RICK PERNICI

 

AND

 

GAMECO HOLDINGS, INC.

 

DATED:  October 4, 2006

 

1

--------------------------------------------------------------------------------



 


STATE OF LOUISIANA


 

PARISH OF CADDO

 

ASSET PURCHASE AGREEMENT

 

BE IT KNOWN, that before the undersigned Notaries Public, and in the presence of
the undersigned competent witnesses, personally came and appeared:

 

MARKET STREET TRUCK PLAZA ACQUISITION CORP, LLC, a Delaware limited liability
company (“Market Street”), domiciled and having its principal place of business
in the Parish of Caddo and whose mailing address is declared to be 1324 N.
Market, Shreveport, Louisiana 71101, herein represented by its duly authorized
agent Rick Pernici;

 

RICK PERNICI, a Louisiana resident, whose mailing address is declared to be 6910
Gilbert, Shreveport, Louisiana 71106 (“Operating Member”);

 

 (Market Street and the Operating Member shall collectively be referred to
herein as “Sellers” and each individually as a “Seller”);

 

and

 

GAMECO HOLDINGS, INC, a Delaware corporation (the “Purchaser”), domiciled and
having a place of business in the Parish of Lafayette, State of Louisiana and
whose mailing address is declared to be 718 S. Buchanan Street, Suite C,
Lafayette, Louisiana 70507, herein represented by its duly authorized agent
Jeffrey P. Jacobs,

 

each of whom did execute this Asset Purchase Agreement (“Agreement”), to be
effective as of this 4th day of October, 2006 (the “Agreement Date”).

 

INTRODUCTION

 

A.            Sellers own the assets of a truck stop located at 1324 N. Market,
Shreveport, Louisiana 71101 (the “Truck Stop”).

 

B.            The Truck Stop, inter alia, is currently under construction and
when completed will provide retail motor and diesel fuels, convenience store and
restaurant operations for sale to or use by the general public as well as the
necessary location and other necessary physical requirements for the operation
of video draw poker devices for play by the general public.

 

C.            Buyer, for itself and its designees, desires to purchase and
Sellers desire to sell the Truck Stop.

 

NOW, THEREFORE, in consideration of the promises, obligations, representations
and warranties contained herein, the receipt and sufficiency of which are hereby
acknowledged, and upon the terms and subject to the conditions hereinafter set
forth, the parties agree as follows:

 

2

--------------------------------------------------------------------------------


 

Section 1.                                            Definitions and Related
Matters.

 

1.1           Definitions.  For the purposes of this Agreement, the following
terms have the meanings set forth below (such meanings to be applicable to both
the singular and plural forms of the terms defined):

 

“Acquired Assets” shall mean all assets, accounts receivable, privileges,
rights, real and personal property, Intellectual Property Rights, licenses,
interests and claims (whether personal, tangible or intangible) of every type
and description owned by Sellers (subject only to the leases identified on
Schedule 6.9(a) and the Permitted Encumbrances) and used in the operation of the
Business, other than the Excluded Assets.  Acquired Assets, include, but are not
limited to, each of the following:

 

(a)          leasehold title arising pursuant to the Property Lease (subject to
Permitted Encumbrances hereinafter defined) in and to certain improved real
property located at 1324 N. Market, Shreveport, Louisiana 71101 (the “Real
Property”), consisting of approximately 5.1 acres, more or less, and all
improvements, buildings, structures, issues, profits and rents, fixtures and all
rights pursuant to any leases, recorded or unrecorded, respecting all or any
part of the Real Property; together with, to the extent legally transferable,
all approvals, authorizations, consents, licenses, permits, privileges, rights,
variances and waivers relating to the Real Property from any Governmental Body
having jurisdiction over the Real Property, if any, including, but not by way of
limitation, those with respect to building, effluent control, environmental
protection, fire, foundation, pollution control, use, utilities and zoning
heretofore held by or granted to Sellers; together with any and all easements,
rights and privileges appurtenant thereto, including all right, title and
interest of the Sellers in and to any land lying in the bed of any street, road
or avenue currently adjoining, lying across or adjacent to or to be opened or
proposed in front of or adjoining the Real Property, and all riparian rights;
all of the foregoing being collectively referred to as the Premises (the
“Premises”) and being further described in Exhibit A;

 

(b)          the Sublessor’s interest in and under the Restaurant Sublease;

 

(c)          those items of machinery, equipment, chattels and fixtures used in
or supporting the Business, as identified on Schedule 1.1(b);

 

(d)          all inventories of any kind related to or purchased for the
operation of the Business, including, but not limited to, those items identified
on Schedule 1.1(c);

 

(e)          all Intellectual Property Rights, subject to the qualifications in
Section 6.10, used in or for the benefit of the Business, excluding only those
owned by the sublessee under the Restaurant Sublease;

 

(f)           accurate, certified copies of all books and records relating to
the Business in the possession or under the control of the Sellers, including,
without limitation: (i) lists of all known potential or past customers and
suppliers; (ii) records with respect to all equipment, including warranties and
service agreements, inventory and machinery; (iii) any and all business plans
and/or models; (iv) all financial records and reports; (v) all employee records;
and (vi) all other books and records used by Sellers in the operation of the
Business;

 

(g)          all approvals, authorizations, consents, licenses, permits,
registrations, certificates, privileges, rights, variances and waivers relating
to or necessary for the operation of the Business from any Governmental Body
having jurisdiction over the Business, to the extent the same are transferable;

 

(h)          all fixtures and improvements located on the Premises, other than
those owned by the sublessee under the Restaurant Sublease and subject to the
rights of the Landlord under the Property Lease;

 

3

--------------------------------------------------------------------------------


 

(i)           all goodwill of the Business, subject to the rights of the
sublessee under the Restaurant Sublease; and

 

(j)           those Contracts identified on Schedule 6.9(b), under terms and
conditions contained in Schedule 6.9(b).

 

 “Affiliate” of any particular Person means any other Person directly or
indirectly controlling, controlled by or under common control with such
particular Person.  The term “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of securities, by contract or otherwise.

 

“Annualized EBITDA” shall mean the sum of all of the monthly EBITDA (as defined
below) arising from or related to the operation of the Business and earned by
the Purchaser (not including the EBITDA earned by any third party under a
lease), calculated for the last full twelve (12) calendar months of that period
from the first full calendar month following the date upon which Devices are
legally operating at the Premises through the end of the eighteenth (18) full
calendar month following the Closing Date (i.e. months 7 through 18, inclusive),
after making appropriate adjustments for any non-recurring transactions and
incorporating the expenses limitations set forth in the Proforma Income
Statement as defined below.

 

“Assumed Contracts” shall mean the contracts specifically identified in Schedule
6.9(b).

 

“Business” shall mean all of the operations and business of the Truck Stop
located at 1324 N. Market, Shreveport, Louisiana 71101, including, but not
limited to, its gaming operations (if any), convenience store, restaurant
facility and its motor and diesel fuel sales.

 

“Business Day” means any day other than a Saturday, Sunday or public holiday
under the laws of the State of Louisiana or any other day on which banking
institutions are obligated to close in Shreveport, Louisiana.

 

“Capital Expenditures” means all expenditures for any capital or fixed assets or
improvements, or for replacements, substitutions or additions thereto, which
have a useful life of more than one (1) year (including expenditures with
respect to Capitalized Lease Obligations but excluding expenditures which are
fully expensed in the period incurred in accordance with GAAP consistently
applied).

 

“Capitalized Lease” means a lease under which the obligations of the lessee
should, in accordance with GAAP consistently applied, be included in determining
total liabilities as shown on the liability side of a balance sheet of the
lessee.

 

“Capitalized Lease Obligations” means the amount of the liability reflecting the
aggregate discounted amount of future payments under all Capitalized Leases
calculated in accordance with GAAP consistently applied and Statement of
Financial Accounting Standards No. 13.

 

 “Closing” has the meaning set forth in Section 2.2.

 

“Closing Certificate” has the meaning set forth in Section 7.1(c).

 

“Closing Date” has the meaning set forth in Section 2.2.

 

“Closing Reports” shall mean: (i) that certain contract, dated May 8, 2006, by
and between Market Street and John Philip Sipes for the construction of the
Truck Stop, together with all amendments,

 

4

--------------------------------------------------------------------------------


 

modifications or changes thereto; (ii) any change orders related to the
foregoing; (iii) all payment applications, evidence of payments and any other
records, instruments or agreements related to the construction of the Truck
Stop; and (iv) the financial reports of the Business, excluding any portion that
shall be leased to a third-party unless any Seller has such information in their
possession or control, setting forth the income, expenses, assets, liabilities
and cashflow of the Business monthly, from its opening to the general public
during the calendar year of 2006 through the Closing Date.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any reference to
any particular Code section shall be interpreted to include any revision of or
successor to that section regardless of how numbered or classified.

 

“Completed” shall mean, as related to the Truck Stop, that each of the following
have been completed:  (i) the construction of the Truck Stop has been completed
pursuant to the Plans and Specifications, to the Purchaser’s reasonable
satisfaction, and in compliance with any and all building, construction or
zoning laws, rules or regulations of any Governmental Body, including, but not
limited to, the Liquor and Gaming Laws of the State of Louisiana; (ii) an
occupancy certificate or its equivalent has been issued by the applicable
Governmental Body(ies) for the unconditional occupation of the Truck Stop; 
(iii) lien waivers and reasonable proof of payment has been received from the
general contractor for the construction of the Truck Stop and from any and all
other contractors, sub-contractors, suppliers, material-men or laborers
providing labor, materials or services for the same; and (iv) the Truck Stop, as
of the Closing Date, has all necessary improvements as required for the
placement and operation of fifty (50) Devices.

 

“Contract” has the meaning set forth in Section 6.9(a).

 

“Deposit” shall mean the sum of One Hundred Fifty Thousand and no/100 Dollars
($150,000.00).

 

“Devices” shall mean “Video Draw Poker Devices” as defined in the Video Draw
Poker Devices Control Law, Louisiana Revised Statutes, Title 27:301 et seq., as
amended from time to time.

 

“Earn-Out Payment” shall be the sum that equals 5.0 times Annualized EBITDA less
the Minimum Purchase Price; provided, however, in no event shall the total
Earn-Out Payment hereunder exceed One Million Five Hundred Thousand and no/100
Dollars ($1,500,000.00).

 

“EBITDA” shall mean for any one (1) calendar month period the sum of: (i) net
income, plus (ii) interest expenses, plus (iii) the aggregate amount of federal,
state and local taxes on or measured by income (whether or not payable during
that period), and plus (iv) depreciation and amortization, all as shall be
computed by the Purchaser’s accountants which computation shall be made strictly
in accordance with GAAP, consistently applied, and verified by an accountant
chosen by the Sellers.  Notwithstanding the past practices of the Sellers, when
calculating EBITDA hereunder, the parties agree to use the accrual method of
accounting, including, but not limited to, accruing for all licenses, permits,
any gaming licenses and occupational fees, insurance costs, vacation benefits,
payments due under the Property Lease and real property taxes if paid by the
lessee under the Property Lease; provided further, however, that all monthly
expenses used to calculate EBITDA will be based upon the Proforma Income
Statement.  Those line items identified with an “*” on the Proforma Income
Statement shall be included in the calculations of EBITDA in whatever amounts
equal the actual expense for each such line item during any given calendar
month.   With regard to all other expense items as identified on the Proforma
Income Statement, if the actual amount of any such expense shall exceed the
amount for that line item identified on the Proforma Income Statement, any
increase must first be approved by both the Purchaser and the Sellers, and if
not approved by the Sellers in their sole and absolute discretion, such expense
amount when calculating EBITDA hereunder shall not exceed the amount on an
annual basis as set forth in the Proforma Income

 

5

--------------------------------------------------------------------------------


 

Statement, regardless of the actual amount of such expenses; provided, however,
Purchaser shall have no obligation to spend any amounts within each such expense
category beyond the amount listed on the Proforma Income Statement regardless of
the impact upon EBITDA.

 

“Environmental and Safety Requirements” means all federal, state, parish and
local statutes, regulations, rules, ordinances and similar provisions having the
force or effect of law, all licenses, permits, authorizations, approvals,
covenants or criteria having the force or effect of law, all guidelines having
the force or effect of law, all judicial and administrative orders and
determinations, all contractual obligations and all common law and equitable
doctrines (including, without limitation, injunctive relief and tort doctrines
such as negligence, nuisance, trespass and strict liability), in each case
concerning public health and safety, worker health and safety and pollution or
protection of the environment (including, without limitation, all those relating
to the presence, use, production, generation, handling, transportation,
treatment, storage, disposal, distribution, labeling, testing, processing,
discharge, release, threatened release, control or cleanup of any hazardous or
otherwise regulated materials, substances or wastes, chemical substances or
mixtures, pesticides, pollutants, contaminants, toxic chemicals, petroleum
products or byproducts, asbestos, polychlorinated biphenyls, noise or
radiation), each as amended and as now or hereafter in effect, including, by way
of illustration and not limitation, the Occupational Safety and Health Act of
1970, 29 U.S.C. §§ 651, et seq., the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C. §§9601, et seq., the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. §§ 6901, et seq., the Clean Air
Act, 42 U.S.C. §§ 7401, et seq., the Solid Waste Disposal Act, 42 U.S.C. §§
6901, et seq., the Clean Water Act, 33 U.S.C. §§1251, et seq., and the Toxic
Substances Control Act, 15 U.S.C. §§ 2601, et seq., and any similar or
corresponding state, local, municipal and/or parish ordinance, rule, regulation,
law or act, (or any successor legislation thereto).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time and any regulations
promulgated thereunder.

 

“Escrow Agent” shall mean United Title of Louisiana having an address at 6452
Youree Drive, Shreveport, Louisiana 71105..

 

“Escrow Hold Back” shall equal Fifty Thousand and no/100 Dollars ($50,000.00).

 

“Excluded Assets” shall mean the following:

 

(a)                                  All restaurant equipment, inventory,
furniture, fixtures and other items of personal property owned by the sublessee
under the Restaurant Sublease;

 

(b)                                 The original copies of all books and records
of the Sellers and related to the Truck Stop;

 

(c)                                  Rights of the Sellers pursuant to or under
this Agreement;

 

(d)                                 Any federal, state or local tax refunds or
tax credits of the Sellers;

 

(e)                                  Any leases, not necessary to or used in the
operation of the Business, by Sellers of any personal property other than the
Assumed Contracts;

 

(f)                                    All notes, bonds, guarantees or other
evidence of indebtedness of any Person held by the Sellers;

 

6

--------------------------------------------------------------------------------


 

(g)                                 All cash, cash equivalents, investments and
all deposits of the Sellers, excepting there from, all cash, cash equivalents,
investments and all deposits arising from or related to the Business on or after
the Closing Date which shall be the property of the Purchaser;

 

(h)                                 Any and all insurance policies of the
Sellers or any of their Affiliates and all rights to any refunds in connection
therewith; provided, however, the Purchaser shall have no responsibility for any
loss of prepaid premiums or other costs, expenses or charges arising from or
associated with the foregoing; and

 

(i)                                     All rights, claims and causes of action
relating to any of the property included in the preceding description of
Excluded Assets.

 

“GAAP” means United States generally accepted accounting principles as
promulgated by the Financial Accounting Standards Board, as in effect from time
to time.

 

“Governmental Body” means any federal, state, parish, municipal or other
governmental or quasi-governmental agency, department, board, commission, bureau
or other like entity or instrumentality.

 

“Indebtedness” means any indebtedness in any form, nature or type whatsoever,
including but not limited to: (i) any indebtedness for borrowed money or issued
in substitution for or exchange of indebtedness for borrowed money; (ii) any
indebtedness evidenced by any note, bond, debenture or other debt instrument;
(iii) any indebtedness for the deferred purchase price of property or services
with respect to which a Person is liable, contingently or otherwise, as obligor
or otherwise; (iv) any commitment by which a Person assures a creditor against
loss (including, without limitation, contingent reimbursement obligations with
respect to letters of credit); (v) any obligations for which a Person is
obligated pursuant to a guarantee; (vi) any obligations under Capitalized Leases
with respect to which a Person is liable, contingently or otherwise, as obligor,
guarantor or otherwise, or with respect to which obligations a Person assures a
creditor against loss; (vii) any indebtedness secured by a Lien on a Person’s
assets; and (viii) net obligations under hedging arrangements (including,
without limitation, derivatives) designed to protect a Person against
fluctuations in interest rates, currency exchange rates, commodity prices or
other financial transactions.

 

“Intellectual Property Rights” means all (i) patents, patent applications,
patent disclosures and inventions, (ii) trademarks, service marks, trade dress,
trade names, logos and business names and registrations and applications for
registration thereof, together with all of the goodwill associated therewith,
(iii) copyrights (registered or unregistered) and copyrightable works and
registrations and applications for registration thereof, (iv) mask works and
registrations and applications for registration thereof, (v) computer software,
data, databases and documentation thereof, (vi) trade secrets and other
confidential information (including, without limitation, ideas, formulas,
compositions, inventions (whether patentable or unpatentable and whether or not
reduced to practice), know-how, manufacturing and production processes and
techniques, research and development information, drawings, specifications,
designs, plans, proposals, technical data, copyrightable works, financial and
marketing plans and customer and supplier lists and other information),
(vii) other intellectual property rights and (viii) copies and tangible
embodiments thereof (in whatever form or medium).

 

“Investment” as applied to any Person means (i) any direct or indirect
ownership, purchase or other acquisition by such Person of any notes,
obligations, instruments, stock, securities or ownership interests (including
partnership interests, membership interests and joint venture interests) of any
other Person and (ii) any capital contribution by such Person to any other
Person.

 

7

--------------------------------------------------------------------------------


 

“Knowledge” or any derivation thereof whether or not capitalized, shall mean,
knowledge of a condition or set of facts as has been obtained from any source,
including, regardless of any common law or statutory definition of the
foregoing, information which would cause a reasonable person to inquire further.

 

“Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, lien, claims, charge or other restriction of any kind whatsoever
(including any conditional sale or other title retention agreement or lease in
the nature thereof), any sale of receivables with recourse against the Business,
any filing of or agreement to file a financing statement as debtor under the
Uniform Commercial Code or any similar statute other than to reflect ownership
by a third party of property leased to the Sellers for use in the Business under
a lease which is not in the nature of a conditional sale or title retention
agreement.

 

“Liquor and Gaming Laws of the State of Louisiana” shall mean the laws
promulgated in the Louisiana Revised Statutes Title 27:1 et seq., and Title 26:1
et seq., as amended from time to time and the Louisiana Administrative Code
provisions interpreting the same.

 

“Material Adverse Effect” or “Material Adverse Change” means any matter or
matters which would, alone or in the aggregate, have an adverse effect on 
(i) the financial condition, operating results, assets, liabilities, operations,
condition (financial or otherwise), business or prospects of the Sellers, the
Business or any Affiliate of the Sellers, (ii) the ability of the Sellers or the
Business to perform any of their obligations related to the operations of the
Business (each, a “Material Adverse Effect”), or (iii) the ability of the
Premises to qualify as a truck stop facility under the Liquor and Gaming Laws of
the State of Louisiana capable of placing and operating not less than 50
Devices.  Material Adverse Effect or Material Adverse Change specifically
includes, but is not limited to: (a) any violation by the Sellers or the
Business, in any form and for any reason, of the Liquor and Gaming Laws of the
State of Louisiana; or (ii) the revocation or suspension, for any period of
time, of any liquor or gaming license issued by the State of Louisiana to the
Sellers or the Business and used in the operations of the Business, or (iii) the
ability of the Premises to qualify as a truck stop facility under the Liquor and
Gaming Laws of the State of Louisiana.

 

“Minimum Purchase Price” shall be the sum of Four Million and no/100 Dollars
($4,000,000.00).

 

“Plans and Specifications” shall mean those plans and specifications for the
construction and furnishing of the Truck Stop as attached hereto as Exhibit B.

 

“Permitted Encumbrances” means:

 

(a)           real estate and ad valorem taxes not yet due and payable;

 

(b)           interests or title of a lessor or lessee under any lease
identified in Schedule 6.9(b); and

 

(c)           to the extent existing on the Closing Date hereof, matters which
are described on  Schedule 1.1(Permitted Encumbrances), and approved of in
writing by the Purchaser prior to the Closing.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a governmental entity or any department, agency or
political subdivision thereof and any other entity.

 

“Proforma Income Statement:” shall mean the proforma income statement attached
hereto as Exhibit C.

 

8

--------------------------------------------------------------------------------


 

“Property Lease” shall mean that certain Lease Agreement, dated July 15, 2004,
between Earnest Properties, LLC, as Lessor, and Market Street Truck Plaza, LLC,
as Lessee, as amended by those certain First and Second Addendums to the Lease
Agreement, dated May 19, 2006 and August 7, 2006, respectively, correct and
complete copies of which are attached hereto as Exhibit D.  Market Street Truck
Plaza, LLC’s interest in the Property Lease Agreement was assigned to Market
Street Truck Plaza Acquisition Corp., L.L.C., pursuant to that certain Amended
and Restated Memorandum of Understanding, effective as of December 20, 2005, a
correct and complete copy of which is also attached hereto as Exhibit D.

 

“Purchaser” means Gameco Holdings, Inc., a Delaware corporation, its successors,
assigns and/or designees, in its sole discretion.

 

“Restaurant Sublease” shall mean that certain sublease agreement, dated
January 30, 2006, by and between Market Street, as Sublessor, and D&M, L.L.C.,
dba Williams Fried Chicken, as Subleasee.

 

 “Settlement Statement” shall mean a statement, signed by the Sellers and the
Purchaser and to be received by the Escrow Agent at least twenty-four (24) hours
prior to the Closing, identifying all funds to be received by the Escrow Agent
as of the Closing and further identifying how and to whom all such funds are to
be paid by the Escrow Agent, such that all Acquired Assets are transferred to
the Purchaser free and clear of any and all Liens whatsoever, except Permitted
Encumbrances.

 

“Survey” shall have the meaning given it in Section 3.4.

 

“Tax” or “Taxes” means any federal, state, county, parish, local, foreign or
other income, gross receipts, ad valorem, franchise, profits, sales or use,
transfer, registration, excise, utility, gaming, environmental, communications,
real or personal property, capital stock, membership interest, license, payroll,
wage or other withholding, employment, social security, severance, stamp,
occupation, alternative or add-on minimum, estimated and other taxes or fees of
any kind whatsoever (including deficiencies, penalties, additions to tax or
fees, and interest attributable thereto) whether disputed or not.

 

“Tax Return” means any return, information report or filing with respect to
Taxes, including any schedules attached thereto and including any amendment
thereof.

 

“Title Company” shall mean United Title of Louisiana having an address at 6452
Youree Drive, Shreveport, Louisiana 71105.

 

“Title Evidence” shall mean the Title Policy and the Survey, as defined in
Sections 3.3 and 3.4, respectively.

 

1.2           Accounting Principles.  The classification, character and amount
of all assets, liabilities, capital accounts and reserves and of all items of
income and expense to be determined, and any consolidation or other accounting
computation to be made, and the interpretation of any definition containing any
financial term, pursuant to this Agreement shall be determined and made in
accordance with GAAP consistently applied.

 

1.3           Other Interpretive Matters.  In this Agreement, unless a clear
contrary intention appears:  (a) the singular number includes the plural number
and vice versa; (b) reference to any Person includes such Person’s successors
and assigns but, if applicable, only if such successors and assigns are
permitted by this Agreement and reference to a Person in a particular capacity
excludes such Person in any other capacity; (c) reference to any gender includes
each other gender; (d) reference to any agreement (including this Agreement and
the Schedules and Exhibits hereto), document or instrument means such

 

9

--------------------------------------------------------------------------------


 

agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof and, if applicable, the terms
hereof (and without giving effect to any amendment or modification that would
not be permitted in accordance with the terms hereof); (e) reference to any
applicable law means such applicable law as amended, modified, codified or
reenacted, in whole or in part, and in effect from time to time, including
rules and regulations promulgated thereunder and reference to any particular
provision of any applicable law shall be interpreted to include any revision of
or successor to that provision regardless of how numbered or classified;
(f) reference to any Article, Section or Exhibit means such Article or
Section hereof or such Exhibit hereto; (g) “hereunder,” “hereof,” “hereto” and
words of similar import shall be deemed references to this Agreement as a whole
and not to any particular Section or other provision hereof; and (h) “including”
(and with correlative meaning “include”) means including without limiting the
generality of any description preceding such term.

 

Section 2.               Purchase of Assets and Closing.

 

2.1           Purchase and Sale of the Acquired Assets.

 

(a)           At the Closing, subject to the terms and conditions contained in
this Agreement, the Sellers, as applicable, shall sell, assign, set-over,
convey, deliver and transfer to the Purchaser, or its designee, free and clear
of any and all Liens and Indebtedness whatsoever, excepting only Permitted
Encumbrances, and the Purchaser shall purchase from the Sellers, as applicable,
all rights, title and interests in and to the Acquired Assets for the Minimum
Purchase Price, and Purchaser shall pay to the Sellers the Minimum Purchase
Price, in immediately available funds, at the Closing subject to the Escrow Hold
Back and any other prorations described in this Agreement.

 

(b)           Within ten (10) Business Days following the execution of this
Agreement by all parties hereto, the Purchaser shall deliver the Deposit to the
Escrow Agent.  In every event, should the transaction contemplated by this
Agreement be consummated, the Deposit shall be applied as a credit toward the
Purchase Price by the Escrow Agent at the Closing.  In the event Purchaser shall
terminate this Agreement for any reason prior to that date which is sixty-one
(61) days after the Agreement Date (“Deposit Forfeit Date”), upon notice to the
Escrow Agent and the Sellers of the Purchaser’s election to terminate this
Agreement, the Escrow Agent shall promptly release the Deposit to the Purchaser
in which event this Agreement shall thereafter be null and void and no party
shall have any further liability or obligation hereunder.  Promptly following
the Deposit Forfeit Date, and in no event later than 5 days following the same
and provided the Escrow Agent has not received a notice of termination from the
Purchaser prior to the Deposit Forfeit Date, the Escrow Agent shall without
further instruction release the Deposit to the Sellers.  In the event Purchaser
shall terminate this Agreement for any reason on or after the Deposit Forfeit
Date, upon notice to the Escrow Agent and the Sellers of the Purchaser’s
election to terminate this Agreement, this Agreement shall be null and void and
no party shall have any further liability or obligation hereunder and the
Sellers shall retain the Deposit as full and final compensation for any and all
damages they may have incurred hereunder, and not as a penalty.  Notwithstanding
anything contained in this Agreement to the contrary, in no event shall the
Purchaser have any liability for any damages to the Sellers in excess of the
Deposit.

 

(c)           The Closing of the purchase and sale of the Acquired Assets shall
take place at the offices of the Title Company or at such other place as may be
mutually agreeable to the Sellers and the Purchaser.  At the Closing, upon
payment of the Minimum Purchase Price, the Sellers, as applicable, shall deliver
to the Purchaser the Acquired Assets, together with such bills of sale, powers
of assignment, certificates, deed(s) and other documents and instruments of
conveyance as shall be reasonably satisfactory to the Purchaser and its counsel
to transfer record ownership of the Acquired Assets, including, but not limited
to, those items identified in Section 10 below.

 

10

--------------------------------------------------------------------------------


 

(d)           On that date that is not later than nineteen (19) full calendar
months after Devices are legally operating at the Premises, the Purchaser shall
pay to the Sellers, in immediately available funds, the Earn-Out Payment.

 

(e)           Sellers hereby instruct the Purchaser to pay the entire Minimum
Purchase Price and the Earn-Out Payment to Market Street and each of the Sellers
acknowledge that payment pursuant to the foregoing directive shall satisfy any
and all of the Purchaser’s obligations for payment of the Minimum Purchase Price
and the Earn Out Payment hereunder to each of the Sellers.  Notwithstanding the
foregoing, the parties agree that One Hundred Thousand and no/100 Dollars
($100,000.00) of the Purchase Price, allocated equally between the Sellers is
the monetary consideration paid for the “obligation not to do” as contained in
Section 11.21.  The parties acknowledge and agree that this allocation is a
reasonable allocation given the entities’ and their relative abilities and
experience in the gaming industry.  The parties each further acknowledge and
agree that payment of the Minimum Purchase Price and the Earn Out Payment to the
Sellers as outlined on the Settlement Statement is appropriate consideration and
reasonably related to the value of the interests each party is transferring
under this Agreement.

 

2.2           Closing.   Subject to any extension under Section 2.5(b) below,
the sale and transfer of the Acquired Assets from the Sellers, as applicable, to
the Purchaser (“Closing”), pursuant to the terms and subject to the conditions
hereof shall take place on January 12, 2007 (“Closing Date”).

 

2.3           Release of Sellers’ Interest and Claims against the Business and
the Acquired Assets.  Sellers agree, concurrently with the Closing, to release
all of their interests in and to and any claims against any of the Business or
the Acquired Assets.  Sellers shall deliver to the Escrow Agent a fully executed
assignment, termination and/or modification agreement, to be effective as of and
only upon the Closing, in form and substance reasonably acceptable to the
Purchaser, terminating all interests and  claims of the Sellers in the Business
to the Acquired Assets as of the Closing Date.  Nothing contained in the
foregoing is intended to nor shall it operate to release any claims or causes of
action the Sellers’ or any one of them may have arising out of or under this
Agreement.

 

2.4           Non-Assumption of Liabilities by Purchaser.

 

(a)           Except for the Assumed Obligations (as hereinafter defined), the
Purchaser does not assume and shall not be liable for any of the Indebtedness,
debts, obligations, expenses, claims, liabilities or commitments, of any nature
whatsoever (collectively “Obligations”) of the Sellers, whether arising prior
to, on or after the Closing, including, but not limited to, Obligations arising
from or related to the Acquired Assets and/or the Business.  The Sellers agree,
individually, that all Obligations, other than Obligations under the Assumed
Contracts that accrue after the transfer of the Acquired Assets (collectively,
the “Assumed Obligations”), shall remain the obligations of the Sellers, as
applicable.  The Sellers, jointly and severally, do hereby indemnify, defend and
hold Purchaser harmless from and against any and all claims, losses, expenses,
damages or liabilities asserted against or suffered by Purchaser arising out of
or resulting from the Obligations (other than the Assumed Obligations), and,
provided the Closing hereunder is consummated by the Purchaser, the Purchaser
does hereby indemnify, defend and hold the Sellers harmless from and against any
and all claims, losses, expenses, damages or liabilities asserted against or
suffered by the Sellers arising out of or resulting from the Assumed Obligations
and arising or related to the period after the Closing Date.

 

(b)           The parties acknowledge that as of the Agreement Date, the Truck
Stop is under construction.  It is the intent and purpose of the parties
hereunder that the Sellers: (i) shall fully Complete the Truck Stop pursuant to
the Plans and Specifications; (ii) all mechanical systems and other improvements
related to the Truck Stop shall be fully operating and in good condition; and
(iii) the

 

11

--------------------------------------------------------------------------------


 

restaurant, convenience store and fueling operations (but not any gaming
operations) of the Business shall be open to the general public prior to the
Closing hereunder.  Any and all costs, fees or expenses arising from or related
to the Sellers’ obligations under the foregoing, even if invoiced after the
Closing Date, shall remain the sole obligation of the Sellers.  It is further
acknowledged and agreed by the Purchaser that it has the sole obligation to
obtain appropriate liquor and gaming licenses to sell liquor on the Premises and
permit the operation of the Devices on the Premises.  Purchaser’s failure to
obtain any such licenses after the Closing Date, shall not invalidate this
transaction or give the Purchaser the right to seek reimbursement from the
Sellers of the Minimum Purchase Price unless such failure is a result of a
breach by the Sellers of their other obligations under this Agreement.

 

(c)           The Sellers do hereby indemnify, defend and shall hold harmless
the Purchaser and the Title Company, and shall execute such affidavits and
instruments as shall be necessary to protect both the Purchaser and the Title
Company, from any material-men’s or mechanic’s liens that may be related to the
foregoing construction and filed after the Closing.  Sellers shall secure and
deliver at the Closing lien releases, in form and substance acceptable to the
Purchaser and the Title Company from the general contractor engaged to construct
the Truck Stop and from any and all other contractors, sub-contractors or
material-men and shall pay all sums due to the same or to any other person
arising from or related to the construction of the Truck Stop at or prior to the
Closing. Sellers shall further deliver to the Purchaser at Closing an assignment
of any enforcement rights under the construction contract against the general
contractor such that the Purchaser may enforce such contract directly against
the general contractor; provided, however, Sellers shall remain solely obligated
to the general contractor for any performance under the same.

 

2.5           Release of Funds.

 

(a)           Upon completion of the transfers and deliveries described in
Sections 2.1, 2.2, 2.3 and 2.4 above and the discharge of all Liens and
Indebtedness, the Escrow Agent shall release, pursuant to the Settlement
Statement, any and all funds then on deposit hereunder.  Any fees charged by the
Escrow Agent for its services hereunder shall be shared equally with the
Purchaser responsible for one-half (1/2) of such costs and the Seller
responsible for the remaining one-half (1/2).

 

(b)           Notwithstanding the foregoing, the parties agree that this
Agreement and the Closing Date shall be subject to the issuance to or receipt by
the Purchaser of the Consents (as defined on Schedule 6.13 below) and the
receipt by the Purchaser of the funds from any financing source(s) being
utilized by the Purchaser for the acquisitions contemplated herein
(collectively, the “Funds”).  If the Consents or any portion of the Funds have
not been received or issued as of the Closing Date, the Closing Date shall be
extended from day to day for no more than nineteen (19) days until the third
(3rd) day following the date each such Consent and all Funds are received,
satisfied or waived.  Notwithstanding the foregoing, nothing contained in this
paragraph shall delay the Closing for more than nineteen (19) days.  After the
expiration of such nineteen (19) day  period, any party may upon written notice
terminate this Agreement, and thereafter this Agreement shall be null and void
and of no further force and effect and the Deposit shall be released pursuant to
the terms and conditions of Section 2.1(b) above.

 

Section 3.               Due Diligence.  Beginning on the Agreement Date and
continuing to and including the Closing Date (the “Due Diligence Period”),
Purchaser shall have the right to perform the following due diligence pursuant
to the terms and conditions hereof.

 

3.1           General Testing and Inspections.

 

(a)           During the Due Diligence Period, Purchaser shall (subject to the
provisions of the Property Lease) have the right to conduct such engineering,
environmental, general business and

 

12

--------------------------------------------------------------------------------


 

feasibility studies, inspections, testing, audits and/or reviews of the Acquired
Assets, the Premises and the Business and its assets, liabilities, operations
(including operations and records), financial performance and affairs as
Purchaser deems necessary, including soil tests, borings, drainage tests and
similar tests on any land or improvement owned by the Sellers and used in the
Business, and audits and reviews of all of the Business’s financial and business
records, operations, documents and instruments, including a financial and tax
audit of the Business held by or under the control of the Sellers.  Such studies
shall be conducted by Purchaser and its agents at the Purchaser’s sole cost and
expense.

 

(b)           Subject to reasonable advance notice, the Sellers agree to allow
Purchaser and/or its agents access to all assets, records, documents and
instruments of the Business or the Acquired Assets to conduct such studies,
tests, inspections, reviews and audits, provided such access shall not
unreasonably interfere with the activities of the Sellers.  Purchaser shall
save, defend, indemnify and hold the Sellers and the landlord under the Property
Lease harmless from and against all claims, lawsuits, judgments, losses,
liabilities or expenses of any kind or nature which may be asserted against or
incurred by the Sellers as the result of the examination, tests, inspections,
reviews, audits or studies of the Acquired Assets, the Premises or the Business
by the Purchaser or any of its manager’s, employees, agents, contractors or
designees (excluding the discovery of any preexisting condition on the Premises
and any consequential damages arising from the foregoing).  Notwithstanding
anything contained herein to the contrary, Purchaser’s indemnity obligations set
forth in this Section 3.1(b) shall survive any termination of this Agreement.

 

3.2           Zoning.  Prior to Closing, Purchaser shall have confirmed that the
Premises and the current and intended uses thereof will be in compliance, as of
the Closing Date, with all applicable building and zoning codes and any
restrictions unique thereto.

 

3.3           Title Commitment; Defects.

 

(a)           Within thirty (30) days following the Agreement Date, the
Purchaser shall cause the Title Company to issue and deliver its commitment (the
“Commitment”) for issuance of an ALTA Owners Policy (Form B - revised 10-17-92)
of title insurance covering the Premises in the full amount of the Purchase
Price, which Commitment shall show leasehold title to the Premises to be vested
in the Sellers, subject only to the Permitted Encumbrances.  Copies of the
Commitment together with copies of each document affecting title to the Premises
referenced therein, except for monetary encumbrances which are to be released at
Closing, shall be delivered to Purchaser and the Sellers.

 

(b)           Purchaser shall notify Sellers of Purchaser’s disapproval of any
matter contained in the Title Evidence within five (5) days after Purchaser’s
receipt of all of the Title Evidence and copies of the documents referred to in
the Title Evidence as exceptions or exclusions from coverage.  If the Title
Evidence is not satisfactory to Purchaser (collectively, “Defects”), those
Defects shall, as a condition to Purchaser’s obligations under this Agreement,
be cured or removed from the Title Evidence at or prior to  the Closing Date. 
If Sellers elect not to or are otherwise unable to cure and remove all Defects
at or prior to the Closing Date (or any extension thereof), this Agreement may
be terminated, at Purchaser’s sole election, by written notice given to Sellers
within five (5) days after expiration of the period allowed for cure and the
Deposit, if not already released, shall be promptly released by the Escrow Agent
pursuant to Section 2.1(b) above, or Purchaser may, at Purchaser’s sole
election, waive such uncured Defects and proceed to close this transaction with
no diminution of the Purchase Price.

 

(c)           Notwithstanding any provision of this Section 3.3 to the contrary,
Sellers shall have the obligation, on or prior to the Closing Date, to secure
releases, discharges or satisfactions, or otherwise cure at no cost to
Purchaser, any Defect which is a Lien for the payment of money only which arises
by or through the Sellers (except real estate and ad valorem taxes and
assessments which shall be prorated in

 

13

--------------------------------------------------------------------------------


 

accordance with Section 10), including, without limitation, all construction
mortgages, any Lien or encumbrance which may be released or discharged by the
payment of a definite sum of money or any exception to title which arose as the
result of the act or violation of Sellers or anyone claiming by, from, through
or under Sellers.

 

(d)           It shall be a condition precedent to Purchaser’s obligation to
consummate the transaction contemplated hereby that the Title Company will, upon
filing the instruments for conveyance of record, issue its ALTA Owner’s
Leasehold Policy (Form B revised 10-17-92) of title insurance (the “Title
Policy”) in the full amount of the Purchase Price, at standard rates, insuring
Purchaser in leasehold title to the Premises subject only to the Permitted
Encumbrances, and without the exception for certain of the standard printed
exceptions (encroachments, overlaps, boundary line dispute, or any other matters
which would be disclosed by an accurate survey or inspection of the Premises,
easements or claims of easements not shown by the public records, or any lien or
right to a lien for services, labor or materials furnished to the Premises,
imposed by law, and not shown by the public records), unless and except to the
extent that any such matters included in the so-called standard printed
exceptions have been approved or waived by Purchaser.  The Title Policy shall
also affirmatively insure:  (i) Purchaser’s right to use any appurtenant
easements in accordance with their terms and conditions; (ii) contiguity of the
parcels described in Exhibit A (if more than one parcel); (iii) that the
Premises have the benefit of full and free ingress and egress, both pedestrian
and vehicular, directly to and from a public highway; and (iv) such other and
additional endorsements or conditions as the Purchaser may require. Sellers
agree to execute and deliver to the Title Company such affidavits and
instruments as may be reasonably required to permit the Title Company to issue
Purchaser’s Title Evidence in the form required by this subsection and to
provide a copy of such affidavits and instruments to Purchaser.  The cost and
expense of such Owner’s Policy shall be borne solely by the Purchaser.

 

3.4  Survey.  Within ten (10) days of the Agreement Date, Sellers shall deliver
to the Purchaser any surveys of the Premises in Sellers’ possession, together
with a copy of any reports, leases, documents, notices, citations or records of
any type or form in the possession of the Sellers relating to or identifying:
(i) a physical deficiency in the Premises; (ii) an adverse effect on the
Premises, including, but not limited to, any records, notices or citations
relating to or concerning any aspect of the environmental condition of the
Premises; or (iii) a change in the current, zoning, accessibility, physical
characteristics, insurability, damage, condemnation, takings of or to any
portion of the Premises.  Following the Agreement Date, Purchaser shall have the
right, at its sole election, to cause a registered surveyor or professional
engineer to prepare a survey (the “Survey”) in form sufficient to enable the
Title Company to delete from the Title Policy the so-called standard exception
for matters disclosed by an accurate Survey.  A perimeter legal description of
the Premises as prepared by such surveyor or engineer shall be used to describe
the Premises in Exhibit A.  The cost and expense of such Survey shall be borne
by the Purchaser.  A copy of the Survey shall be furnished to the Sellers.  In
the event the Survey discloses any encroachments, overlaps, boundary line
disputes or any other matter affecting the Premises or which violates any law,
rule or regulation or is otherwise unacceptable to the Purchaser, such
matter(s) shall be considered to be a Defect(s) and the relative rights and
obligations of the parties with respect thereto shall be governed by the
provisions of Section 3.3 hereof.

 

3.5           Environmental Matters.

 

Purchaser, at its sole election (subject to the landlord’s consent under the
Property Lease and Purchaser’s agreement to repair any damage caused thereby),
may cause an environmental evaluation and/or consulting firm (the “Consultant”)
selected by Purchaser to conduct an environmental inspection and audit of the
Premises (the “Audit”), including, without limitation, a Phase I, II or III site
assessment study.  The cost and expense of such Audit shall be borne by the
Purchaser.  To the extent environmental audits for the Premises have been
previously obtained by Sellers; Sellers, as applicable, shall deliver

 

14

--------------------------------------------------------------------------------


 

copies of same to Purchaser within fifteen (15) days of the Agreement Date. 
Purchaser and Sellers shall cooperate in an attempt to achieve the result that
the Audit is performed as soon as practicable and is completed no later than the
Deposit Forfeit Date.  In addition to providing any information reasonably
requested by the Consultant, Sellers shall cooperate with Purchaser and the
Consultant throughout the course of the Audit and shall cooperate in any other
way reasonably requested by Purchaser or the Consultant.

 

3.6           Other Records and Documents.

 

(a)           In addition to the foregoing and to the extent the below-listed
documents are in the possession of the Sellers, the Sellers agree to deliver to
the Purchaser, within fifteen (15) days of the Agreement Date, a full and
accurate list and reasonably complete details concerning each item described
below and a copy of each document to the extent such copies are in the
possession or control of the Sellers:

 

(i)            copies of any and all certificates of title, liens, encumbrances,
leases, deeds of trust, mortgages, judgments, rights-of-way, easements,
covenants, conditions or restrictions, other exceptions or matters of record
relating to or affecting any real or personal property used in the Business;

 

(ii)           copies of all certificates of occupancy, zoning variances,
licenses, permits, authorizations and approvals relating to the Premises or the
Business from any Governmental Body having jurisdiction over the Premises or the
Business, together with any other notices and agreements related thereto,
including, but not limited to, any and all gaming and liquor licenses and
permits and renewals of the same or applications therefore;

 

(iii)          to the extent not already required above, copies of any and all
environmental permits, notices, demands, action letters, reports, assessments,
audits, directives from any Governmental Body, documentation of any
environmental matter related to the Premises; identification of which portion of
the Premises has ever been or is now being used for the storage, generation,
treatment, manufacture, disposal or release of any “hazardous substance” as
defined by any Environmental and Safety Requirements, identification of all
waste disposal sites and the location of all underground storage tanks or lines,
whether in use or abandoned; a summary of all environmental testing done by the
Sellers; and identification of any event of non-compliance with an Environmental
and Safety Requirement;

 

(iv)          copies of all real estate, personal property, fuel and ad valorem
taxes, assessments, general and special, bills and returns, gaming and liquor
license fees and renewals and any and all notices of violations, delinquencies
and/or assessments of the same received by the Sellers within twenty-four (24)
months preceding the Agreement Date;

 

(v)           copies of any and all leases affecting the Premises or the
Business in any manner, including, but not limited to, the Property Lease and
the Restaurant Sublease and any and all amendments or addendums thereto;

 

(vi)          copies of monthly financial statements, including an income and
balance sheet statement for each month of the Business’s operation if in the
possession or control of the Sellers (and will continue to provide Purchaser
this information within fifteen (15) days of the end of each calendar month
during the term of this Agreement during which the Business is open to the
general public, if the same is in the possession or under the control of the
Sellers);

 

(vii)         copies of any and all Contracts (as defined hereinafter) affecting
the Premises or the Business in any manner;

 

15

--------------------------------------------------------------------------------


 

(viii)        copies of any and all invoices, bills, contracts, agreements,
payment applications, records and evidence of actual payments, retainage
statements, lien waivers, notices, etc., relating to the construction of the
Truck Stop and/or any other improvements on the Premises; and

 

(ix)           any other documents and information reasonably requested by the
Purchaser.

 


SECTION 4.               TERMINATION.  NOTWITHSTANDING ANYTHING CONTAINED IN
THIS AGREEMENT TO THE CONTRARY AND IN ADDITION TO ANY OTHER RIGHTS OF
TERMINATION OF THE PURCHASER UNDER THIS AGREEMENT, IF AT ANY TIME PRIOR TO THE
CLOSING DATE, ANY OF THE STUDIES, TITLE EVIDENCE, SURVEY, AUDITS, INSPECTIONS,
TESTING, REVIEWS OR OTHER ACTIVITIES PERFORMED PURSUANT TO SECTIONS 3.1, 3.2,
3.3, 3.4, 3.5 OR 3.6, OR ANY OTHER INFORMATION (INCLUDING INFORMATION RELATED TO
THE PURCHASER’S FINANCING), HOWEVER GATHERED OR OBTAINED, SHALL REVEAL
INFORMATION OR CONDITIONS UNACCEPTABLE TO THE PURCHASER, IN ITS SOLE DISCRETION,
THEN PURCHASER SHALL HAVE THE OPTION TO TERMINATE THIS AGREEMENT.  UPON RECEIPT
OF SUCH NOTICE, THIS AGREEMENT SHALL TERMINATE AND THEREAFTER BE NULL AND VOID
AND OF NO FURTHER FORCE AND EFFECT, AND THE ESCROW AGENT SHALL PROMPTLY RETURN
THE DEPOSIT TO THE APPROPRIATE PARTY AS IDENTIFIED IN SECTION 2.1(B) ABOVE.


 


SECTION 5.               LEASES.


 


(A)           WITHIN TEN (10) BUSINESS DAYS OF THE COMPLETION OF THE TRUCK STOP,
SELLERS AND PURCHASER SHALL ENTER INTO A MUTUALLY AGREEABLE LEASE AGREEMENT FOR
THE LEASE OF THE FUELING  AND CONVENIENCE STORE OPERATIONS OF THE TRUCK STOP BY
THE PURCHASER.


 


(B)           PRIOR TO THE DEPOSIT FORFEIT DATE, PURCHASER SHALL HAVE ENTERED
INTO AN AMENDMENT TO THE PROPERTY LEASE TO BE EFFECTIVE UPON THE CLOSING
HEREUNDER, CONTAINING SUCH TERMS AND CONDITIONS AS SHALL BE ACCEPTABLE TO THE
PURCHASER IN ITS SOLE DISCRETION.


 

Section 6.               Representations and Warranties of the Sellers.  As a
material inducement to the Purchaser to enter into this Agreement and purchase
the Acquired Assets hereunder, the Sellers each hereby, jointly and severally,
represent and warrant to the Purchaser as follows:

 

6.1           Organization, Power and Licenses.

 

(a)           Market Street is duly formed, validly existing and in full force
and effect under the laws of the State of Delaware and is qualified to do
business in Louisiana and every other jurisdiction in which its ownership of
property or the conduct of business requires it to qualify.  Market Street
possesses all requisite power and authority, and all licenses, permits and
authorizations necessary, to own and operate its properties, to carry on its
businesses as now conducted and to carry out the transactions contemplated by
this Agreement.  Market Street is not in violation of any of the provisions of
its Articles of Organization or Operating Agreements.

 

(b)           All consents and any other necessary limited liability company
action required to permit Market Street to legally enter into this Agreement and
consummate the transactions described herein have been or will be completed and
copies of the same shall be provided to the Purchaser not later than ten
(10) days prior to the Closing hereunder..

 

(c)           Sellers, as applicable, own one hundred percent (100%) of all
rights, title and interests in and to the Acquired Assets, free and clear of any
Liens or Indebtedness, excepting only the Permitted Encumbrances, with full,
valid, unencumbered power and authority to convey the same, excluding only those
assets identified on Schedule 6.9(a).  There are no preemptive rights, warrants,
options, or rights of first refusal with respect to the transfer of the Acquired
Assets hereunder.  The Acquired Assets are all of the assets used in or
necessary to the operation of the Business, excluding only those liquor or
gaming

 

16

--------------------------------------------------------------------------------


 

licenses which are to be acquired by the Purchaser following the Closing
hereunder to permit the operation of Devices at the Premises.

 

(d)           Any individuals who have any spousal or dower rights in any of the
Acquired Assets, the Premises or the Business, under any federal, state or local
law have joined in the execution of this Agreement and have consented to the
transfers contemplated herein and upon such transfers shall have waived any and
all interests, rights or titles they may have in and to the Acquired Assets or
the Business.

 

6.2           Affiliates; Subsidiaries; Investments.  There are no Affiliates or
other Persons in which the Sellers own, of record or beneficially, any direct or
indirect equity, Investment or other interest or any right (contingent or
otherwise) to acquire the same, or in which the Sellers otherwise participate,
which would have or has any interest in the Business or the Acquired Assets.

 

6.3           Authorization; No Breach.  The execution, delivery and performance
of this Agreement and all other agreements, instruments and transactions
contemplated hereby and thereby to which any Seller is a party have been duly
authorized by all requisite organizational approvals.  This Agreement and all
other agreements and instruments contemplated hereby to which any Seller is a
party each constitutes a valid and binding obligation of the Sellers, as
applicable, enforceable in accordance with its terms.  Assuming the payment of
all Liens by the Sellers at the Closing, the execution and delivery by the
Sellers of this Agreement and all other agreements and instruments contemplated
hereby to which the Sellers are a party, the offering and sale of the Acquired
Assets hereunder and the fulfillment of and compliance with the respective terms
hereof by the Sellers, does not and shall not: (i) conflict with or result in a
breach of the terms, conditions or provisions of, (ii) constitute a default
under, (iii) result in the creation of any Lien upon the Acquired Assets
pursuant to, (iv) give any third party the right to modify, terminate or
accelerate any obligation under, (v) result in a violation of, or (vi) require
any authorization, consent, approval, exemption or other action by or notice or
declaration to, or filing with, any court or Governmental Body or third-party
pursuant to, the Articles of Organization or Operating Agreements of the
applicable Sellers or any law, statute, rule or regulation to which the Sellers
are subject or any agreement, instrument, order, judgment or decree to which the
Sellers or their assets are subject.

 

6.4           Absence of Liabilities.

 

(a)           The Closing Reports, certified, individually, by the Sellers and
attached hereto as Schedule 6.4(a), are true, accurate and complete copies of
the agreements and contracts presented therein.  After giving effect to the
transactions to occur at the Closing, neither the Business nor the Sellers will
have any liabilities or Indebtedness, including, but not limited to, income tax
liabilities, contingent or otherwise, other than as described on Schedule
6.4(a).  The Closing Reports shall be updated on the Closing Date and shall be
true, accurate and complete and consistent with any and all filings with any
federal, state or local authorities or agencies as of the most recent reporting
date prior to the Closing Date.

 

(b)           Except as described on Schedule 6.4(b), none of the Sellers has:

 

(i)            any liabilities or Indebtedness (whether accrued, absolute,
contingent, unliquidated or otherwise, whether due or to become due, whether
known or unknown, and regardless of when asserted) which will remain a Lien upon
the Business or the Acquired Assets following the Closing hereof, nor which will
become a liability, Indebtedness or obligation of the Purchaser on or after the
Closing, other than the Assumed Contracts;

 

(ii)           as relates to the Business, made any Capital Expenditures for
which liability, in any form, will remain after the Closing Date; or

 

17

--------------------------------------------------------------------------------


 

(iii)          issued: (a) any notes, bonds or other debt securities which will
remain or become an obligation of the Acquired Assets, the Business or the
Purchaser on or after the Closing Date, or (b) any shareholder/owner interests
or other equity securities, membership interests or any securities convertible,
exchangeable or exercisable into any ownership interests in the Business or
Acquired Assets; or

 

(iv)          sold, assigned or transferred any of the Business’s Intellectual
Property Rights or other intangible assets, or disclosed any of the Business’s
proprietary confidential information to any Person; or

 

(v)           made any loans or advances to, guarantees for the benefit of, or
any Investments in the Business or the Acquired Assets, that will not have been
completely repaid and/or terminated as of the Closing Date; or

 

(vi)          knowledge of, or have caused the Business or any Acquired Asset to
suffer any, damage, destruction or casualty loss which has had or may in the
future have a Material Adverse Effect on the Business, whether or not covered by
insurance; or

 

(vii)         as relates to the Business, borrowed any amount of, incurred or
become subject to, any liabilities, except current liabilities consisting solely
of accounts payable and trade payables incurred in the ordinary course of
business and liabilities under leases identified elsewhere in this Agreement; or

 

(viii)        as relates to the Business, discharged or satisfied any Lien or
paid any obligation or liability, other than current liabilities paid in the
ordinary course of business; or

 

(ix)           as relates to the Business, mortgaged or pledged any of its
properties or assets or subjected them to any Lien, except Permitted
Encumbrances; or

 

(x)            as relates to the Business, sold, assigned or transferred any of
its tangible assets, except in the ordinary course of business, or cancelled any
debts or claims; or

 

(xi)           as relates to the Business, suffered any extraordinary losses or
waived any rights of value, whether or not in the ordinary course of business or
consistent with past practice; or

 

(xii)          as relates to the Business, made any commitments for Capital
Expenditures that have not expired as of the Agreement Date; or

 

(xiii)         agreed to do any of the foregoing.

 

6.5           No Adverse Change.  From the Agreement Date to and through the
Closing Date, there has not been nor shall there be any adverse change in the
operating results, operations, condition (financial or otherwise), prospects,
employee relations or customer or supplier relations of the Business or the
Acquired Assets, as applicable.  From the Agreement Date to and through the
Closing Date, Sellers shall promptly give Purchaser notice of any adverse change
in the operating results, operations, condition (financial or otherwise),
prospects, employee relations or customer or supplier relations of the Business
or the Acquired Assets, as applicable, of which they have knowledge.

 

6.6           Absence of Undisclosed Liabilities.  No Seller nor any Affiliate
has any obligation or liability (whether accrued, absolute, contingent,
unliquidated or otherwise, whether due or to become due and regardless of when
asserted) related or attaching to or affecting in any manner the Business or the

 

18

--------------------------------------------------------------------------------


 

Acquired Assets and arising out of transactions entered into at or prior to the
Closing, or any action or inaction at or prior to the Closing, or any state of
facts existing at or prior to the Closing, other than (a) liabilities set forth
on the Closing Reports, and (b) other liabilities and obligations expressly
disclosed on Schedule 6.6.

 

6.7           Business Property.  The Sellers, as applicable, have good, valid
and one hundred percent (100%) complete title to all of the Acquired Assets,
free and clear of any Lien other than Permitted Encumbrances, and have full
power and authority to convey and transfer the same free and clear of any and
all claims by any Person whatsoever.  The Acquired Assets constitute all of the
assets and real property and improvements used by any of the Sellers in or
necessary for the operation of the Business as of the Closing Date, other than
liquor and gaming licenses to be acquired by the Purchaser following the Closing
as necessary for the operation of Devices at the Premises.  The Sellers have
secured the written consents in form and substance reasonably acceptable to the
Purchaser of all other members or owners of Market Street to the sale hereunder,
and as a condition precedent to the Closing shall deliver such written consent
to the Purchaser.

 

6.8           Tax Matters.  The Purchaser shall have no liability for or
exposure to any Taxes arising from the operation(s) of the Business prior to the
Closing Date.  All necessary and required Tax Returns have been timely filed and
are correct in all material respects as to the amount of tax owed and have been
prepared in compliance with all applicable laws and regulations in all respects;
the Sellers have paid all Taxes due and owing by any of them (whether or not
such Taxes are required to be shown on a Tax Return) and have withheld and paid
over to the appropriate taxing authority all Taxes which it or they are required
to withhold from amounts paid or owing to any employee, member, creditor or
other third party; no Seller has waived any statute of limitations with respect
to any Taxes or agreed to any extension of time with respect to any material Tax
assessment or deficiency; as of the Agreement Date, no foreign, federal, state,
parish or local tax audits or administrative or judicial proceedings are pending
or being conducted with respect to the Business or any of the Acquired Assets;
no information related to Tax matters has been requested by any foreign,
federal, state or local taxing authority and no written notice indicating an
intent to open an audit or other review has been received by Sellers from any
foreign, federal, state, parish or local taxing authority.

 

6.9           Contracts and Commitments.

 

(a)           Except as listed on Schedule 6.9(a), there are no agreements,
contracts, leases, licenses, commitments or instruments (including any and all
amendments thereto) (collectively, the “Contracts”) to which the Business is a
party or by which the Business or any of the Acquired Assets are bound or
subject.  There are no commitments or agreements with any third-party or
Governmental Body affecting the Business or the Acquired Assets which are not
listed on Schedule 6.9(a).  Except as otherwise expressly noted on Schedule
6.9(a), each agreement listed on Schedule 6.9(a) is in full force and effect and
constitutes a legal, valid and binding obligation of Business, assignable to the
Purchaser hereunder, upon Purchaser’s written consent to assume the same.  
Except as otherwise expressly noted on Schedule 6.9(a), no such Contract is in
default or breach (with or without the giving of notice or the passage of time
or both) and no other party is in default or breach of any such Contracts and
the Sellers under each such Contract are or will be as of the Closing Date
timely in their payments of any and all sums or any performance obligations
under each such Contract.

 

19

--------------------------------------------------------------------------------


 

(b)          Sellers agree to execute and deliver on the Closing Date such
documents, estoppels and instruments as are necessary and reasonably acceptable
to the Purchaser and Purchaser’s counsel to completely transfer, set-over and
assign to the Purchaser those contracts and only those contracts listed on
Schedule 6.9(b).

 

6.10        Intellectual Property Rights.

 

(a)           Schedule 6.10 contains a complete and accurate list of all
Intellectual Property Rights, if any, owned or used by Sellers in the Business,
other than rights under licenses of any original equipment manufacturers
(“OEM”), i.e Windows, etc., or off-the-shelf software, such as word processing
programs, etc.; provided, however, all of the Sellers’ ownership rights, if any,
in and to any of the foregoing, shall constitute Acquired Assets and shall be
transferred to the Purchaser hereunder.

 

(b)          The Sellers own all right, title and interest in and to all of the
Intellectual Property Rights listed on Schedule 6.10, free and clear of all
Liens and there have been no claims made against Sellers asserting the
invalidity, misuse or unenforceability of any of such Intellectual Property
Rights and the Sellers shall transfer at the Closing hereunder any and all
rights, title or interests, if any, they may have to the name “Market Street
Truck Plaza” or any variation thereof.

 

(c)           All Intellectual Property Rights used in or for the Business,
whether listed or not listed on Schedule 6.10, shall be considered Acquired
Assets hereunder and shall be transferred to the Purchaser for the Minimum
Purchase Price on the Closing Date.  Sellers agree to execute and deliver on the
Closing Date such documents and instruments as are necessary and acceptable to
the Purchaser and Purchaser’s counsel to completely transfer, set-over and
assign each and every Intellectual Property Right to the Purchaser.

 

6.11        Litigation, etc.

 

(a)           Except as set forth on Schedule 6.11, there are no actions, suits,
complaints, proceedings, orders, investigations or claims pending or, to the
Sellers’ knowledge, threatened against or affecting the Sellers, the Business,
the Acquired Assets or pending or threatened by the Sellers against any third
party, at law or in equity, and affecting in any manner the Business or the
Acquired Assets or the prospects thereof, before or by any federal, foreign,
state, parish or local court, or Governmental Body (including any actions,
suits, complaints, proceedings or investigations with respect to or threatening
the transactions contemplated by this Agreement); nor has there been any such
actions, suits, complaints, proceedings, orders, investigations or claims
pending against or affecting the Business or the Acquired Assets during the two
(2) years preceding the Agreement Date.  None of the Sellers, or any of their
Affiliates involved in the operation of the Business, are subject to any
arbitration proceedings or any governmental investigations or inquiries
(including inquiries as to the qualification to hold or receive any license or
permit, including, but not limited to, the right to have Devices or sell liquor
and sell or store petroleum products or byproducts); and, to the Sellers’
knowledge, there is no basis for any of the foregoing.  None of the Sellers nor
any of their Affiliates is subject to any judgment, order or decree of any court
or other Governmental Body, and has not received any written opinion or
memorandum from legal counsel to the effect that it or they are exposed, from a
legal standpoint, to any liability which may involve or be related, in any
manner, to the Business or the Acquired Assets.

 

(b)          The Sellers do, jointly and severally, hereby indemnify, defend and
hold harmless the Purchaser, and its owners, shareholders, members, directors,
managers, officers, employees, agents, successors and assigns, from and against
any and all expenses, claims, fees, fines, damages or losses, including
reasonable attorney’s fees, which the Purchaser may suffer as a result of any
litigation matter, claim, arbitration, investigation or choses in action
existing or accruing as of the Closing Date (whether or not set forth on
Schedule 6.11) or arising or filed at anytime and related, in any manner, to the
operation

 

20

--------------------------------------------------------------------------------


 

or construction of the Business or ownership of the Acquired Assets by the
Sellers (each, a “Litigation Matter”).  Purchaser shall have the right, at its
sole election, to participate in the defense of any Litigation Matter,
including, but not limited to, requiring the defense to be conducted by legal
counsel of its choice.

 

6.12        Brokerage.  There are no claims for brokerage commissions, finders’
fees or similar compensation in connection with the transactions contemplated by
this Agreement based on any arrangement or agreement binding upon Sellers.

 

6.13        Required Consents.  Except as listed on Schedule 6.13 (the
“Consents”), no consents, approvals or other like permission are required or
necessary from any Governmental Body or from any third party for the
consummation of the transactions contemplated by this Agreement.

 

6.14        Insurance.

 

(a)           All assets, properties and risks of the Business or the Acquired
Assets are, and for the period of their operation and/ownership by the Sellers
have been, covered by valid and currently effective insurance policies or
binders of insurance (including general liability and property insurance) issued
in favor of the Sellers, in each case with responsible insurance companies, in
such types and amounts and covering such risks as are consistent with customary
practices and standards of companies engaged in businesses and operations
similar to those of the Business and such coverage shall continue through
midnight of the Closing Date.  All refunds or costs associated with the
cancellation of such policies shall be the sole asset of and responsibility of
the Sellers.

 

(b)          In the event that any of the Acquired Assets or any portion of the
Business is damaged or otherwise the subject of a casualty or condemnation on or
prior to the Closing Date, and the reduction in the fair market value of the
Acquired Assets or the Business as a result of the casualty or condemnation
reasonably exceeds One Million Dollars ($1,000,000.00), then either the
Purchaser or Sellers shall have, in their sole, independent discretion, the
right to terminate this Agreement.  If the reduction in the fair market value as
a result of any casualty or condemnation is less than One Million Dollars
($1,000,000.00), only the Purchaser shall have the right to elect to terminate
this Agreement.  If following a condemnation or casualty that occurs on or prior
to the Closing Date, neither party elects to terminate this Agreement, then
Purchaser shall proceed to close without any reduction in the Purchase Price and
any and all insurance proceeds and the right to contest or make a claim for the
same shall become the property of the Purchaser after the Closing Date and no
Seller shall have any right, title or interest in or to the same and each does
hereby relinquish any and all interest therein; provided, however, each of the
foregoing shall fully cooperate in assigning and securing any and all insurance
proceeds on behalf of the Purchaser.  In the event Purchaser or Sellers shall
elect to terminate this Agreement pursuant to this Section 6.14(b) with the
exception of the Purchaser’s indemnity set forth at Section 3.1(b), this
Agreement shall thereafter be null and void and of no further force and effect
and no party hereto shall have any further obligation or liability hereunder,
and the Escrow Agent shall promptly thereafter return the Deposit to the
Purchaser.

 

6.15        Transactions with Affiliates.  Except as disclosed on Schedule 6.15
or as otherwise provided for herein, the Business has no outstanding contracts,
agreements, loans, obligations, debts or other legally binding arrangement with
the Sellers or any of their Affiliates that will survive the Closing.

 

6.16        Employees, Officer and Directors.

 

(a)           No Seller, on behalf of the Business, has ever maintained or
contributed to, any employee benefit plan (as defined in Section 3(3) of ERISA)
or any bonus, incentive, retirement, deferred compensation, retiree medical or
life insurance, supplemental retirement, severance or other benefit plans,
programs or arrangements, or any employment, termination, severance or other
contracts or agreements,

 

21

--------------------------------------------------------------------------------


 

and, except as set forth on Schedule 6.16(a), there exists no employee benefit
plan for which the Sellers could incur liability on behalf of the Business under
Section 4069 of ERISA in the event such plan has been or were to be terminated. 
Any employee of the Business may be terminated without cause at any time for any
lawful reason without obligation on the part of the Sellers to make any payment
therefore.

 

(b)          The Sellers, as appropriate, agree to terminate and dismiss, for
any lawful reason, without creating any financial or other obligation to the
Business or the Purchaser any employee or agent of the Business, as may be
requested by the Purchaser, which termination shall be effective not later than
midnight on the Closing Date.

 

(c)           Notwithstanding the foregoing, nothing contained in this Agreement
shall prohibit the Purchaser, or its designee, from entering into an employment
relationship under such terms and conditions as are acceptable to the Purchaser,
with any employee, manager or agent of the Business.

 

6.17        Labor Matters.  As of the Agreement Date and the Closing Date,
Sellers shall have no employees and accordingly, no Seller is a party to any
collective bargaining or other labor union contract applicable to persons
employed for the benefit of the Business, no collective bargaining agreement is
being negotiated by the Sellers and none of the Sellers has knowledge of any
activities or proceedings (a) involving any unorganized employees of the
Business seeking to certify a collective bargaining unit or (b) of any labor
union to organize any of the employees of the Business.  There is no labor
dispute, strike or work stoppage against the Sellers affecting or threatening to
affect the Business pending or threatened which may interfere with the operation
of the Premises or the Business.

 

6.18        Compliance with Laws.

 

(a)           Each Seller and the Business is now and at all times has been in
material compliance (provided the lack of any compliance will not have or have
had a Material Adverse Effect on the Business or the Acquired Assets) with all
applicable federal, state and local statutes, ordinances, rules, regulations,
permits, consents, licenses, orders or other authorizations governing or related
to the Acquired Assets or the Business and the Business’s liquor and gaming
related activities, including, but not limited to, the Liquor and Gaming Laws of
the State of Louisiana, as amended, and the rules and regulations promulgated
thereunder, and no Seller nor any Affiliates thereof, have received any notice,
demand, complaint or order from any Governmental Body asserting that a license
of or related to the Business should be revoked, suspended, not issued or issued
with qualifications, or that they or the Business are not in full compliance
with the same.

 

(b)          Except as set forth in Section 6.18(a), to each of the Sellers’ or
their Affiliates’ knowledge, there is no investigation or review of the Acquired
Assets or the Business now underway or threatened by any Governmental Body,
including, without limitation, any investigation or review by any gaming
authority, nor has any of the foregoing indicated an intention to conduct the
same.

 

6.19        Environmental and Safety Matters.  Except as set forth on Schedule
6.19, with respect to the Business, the Premises and the Acquired Assets:

 

(a)           the Sellers and their Affiliates, as applicable, have complied and
are in compliance, in all respects, with all Environmental and Safety
Requirements;

 

(b)           without limiting the generality of the foregoing, each of the
Sellers and any of their Affiliates have obtained and complied with, and are in
compliance, in all respects, with all permits, licenses and other authorizations
that may be required pursuant to Environmental and Safety Requirements for the
occupation of the Premises and the operation of the Business, including, but not

 

22

--------------------------------------------------------------------------------


 

limited to, the sale and storage of fuel and fuel oil and the disposal of the
Business’s waste water, a list of all such permits, licenses and other
authorizations is set forth on Schedule 6.19(b);

 

(c)           none of the Sellers nor any of their Affiliates have received any
written or oral notice, report or other information or has any knowledge
regarding any actual or alleged violation of Environmental and Safety
Requirements, including any investigatory, remedial or corrective obligations,
relating to the Business, the Premises or any Acquired Asset arising under
Environmental and Safety Requirements;

 

(d)          to each of the Seller’s knowledge, none of the following exists at
the Premises:  (i) asbestos-containing material in any form or condition;
(ii) materials or equipment containing polychlorinated biphenyls; or
(iii) landfills, surface impoundments (i.e. ground disposals areas, covered or
uncovered, in which trash or any other materials are stored or disposed of) or
similar disposal areas;

 

(e)           none of the Sellers nor any of their Affiliates have caused, will
not knowingly cause, and there has not occurred during the time the Sellers have
leased or operated the Premises, any of the Acquired Assets or the Business, the
release of any “hazardous substance” on the Premises in violation of any
Environmental and Safety Requirements;

 

(f)           none of the Sellers or any of their Affiliates has, either
expressly or by operation of law, assumed or undertaken any liability, including
any obligation for corrective or remedial action, of any other Person relating
to Environmental and Safety Requirements; and

 

(g)          to each of the Seller’s knowledge, Schedule 6.19(g) is a full,
complete and accurate list of all Underground Storage and Aboveground Storage
Tanks (UST’s and AST’s, respectively) on the Premises, each of which is now and
has at all times prior hereto been operated and maintained in full compliance
with all applicable Environmental and Safety Requirements.

 

6.20        Governmental Authorizations.  Any registration, declaration or
filing with, or consent, approval, license, permit or other authorization or
order by, any Governmental Body, domestic or foreign, that is required in
connection with the valid execution, delivery, acceptance and performance by the
Sellers under this Agreement or the consummation by the Sellers of any
transaction contemplated hereby or as otherwise necessary for the operation of
the Business by the Sellers  has been or will be completed, made or obtained on
or before the Closing Date, except: (a) any such filings or approvals that may
be required of the transfer contemplated hereunder by the Louisiana State Police
and the Louisiana Gaming Control Board; and (b) gaming and liquor licenses to be
obtained by the Purchaser following the Closing hereunder.

 

6.21        Premises.  To the best of the Sellers’ knowledge, information and
belief, there is not now pending nor threatened: (a) any litigation or
proceeding to take all or any portion of the Premises by eminent domain or other
condemnation proceeding; (b) any street widening or changes in any highway or
traffic lanes or patterns in the immediate vicinity of the Premises; or
(c) other change or modification by a Governmental Body which would adversely
affect the Premises, the Business or any of the Acquired Assets.  Further,
(i) the Premises are connected to and serviced by adequate water, gas, sewage
disposal and electric facilities; (ii) all material systems of the Premises,
including, but not limited to, heating, ventilation, air conditioning,
electrical, plumbing, roof, fuel pumps and lines, etc., are new and in good
operating condition; and (iii) the Premises and all improvements located thereon
are in full compliance with current building and zoning laws.  Sellers have no
information or knowledge that any portion of the Premises are being condemned or
otherwise taken for use as part of any street widening process.

 

23

--------------------------------------------------------------------------------


 

6.22        Disclosure.  To the best of the Sellers’ knowledge, information and
belief, neither this Agreement, nor any of the exhibits, schedules, attachments,
written statements, documents, certificates, reports or other items prepared or
supplied to the Purchaser by or on behalf of the Sellers or any of their
Affiliates with respect to the transactions contemplated hereby contain any
untrue statement of a material fact or omit a material fact necessary to make
each statement contained herein or therein not misleading.

 

6.23        Operations.  There will be no Devices located on the Premises at the
Closing.  All Restaurant and convenience store operations shall be conducted
pursuant to the Restaurant Sublease and all fueling operations shall be
conducted by the Purchaser pursuant to the lease referred to in
Section 5(a) above.

 

6.24        Certain Payments.  No officer, director, employee or agent of the
Business, the Sellers or any of their Affiliates, nor any other person acting
with or on behalf of the Business has directly or indirectly offered, agreed to
make or made any contribution, gift, bribe, rebate, payoff, influence payment,
kickback or other payment to any Person, private or public, regardless of form,
whether in money, property or services (i) to obtain favorable treatment in
securing business, permits or licenses, (ii) to pay for favorable treatment for
business, permits or licenses secured, (iii) to obtain any special concessions
or for special concessions already obtained or (iv) in violation of any legal
requirement.

 

6.25        Interest in Competitors, Suppliers and Customers.  Except as set
forth on Schedule 6.25, none of the Sellers nor any Affiliates of the foregoing,
have any ownership interest in any competitor, supplier or customer of the
Business.

 

6.26        No-Shop.  Sellers, for themselves and for any Affiliates, agree that
until the termination or expiration of this Agreement, neither they nor any of
their Affiliates shall enter into any agreements nor have discussions with any
third parties for the sale of the Acquired Assets nor grant any rights of first
refusal or options to acquire the same in any form whatsoever.  Sellers
acknowledge for themselves and for their Affiliates during the term of this
Agreement, Purchaser shall have the sole and exclusive right to purchase the
Acquired Assets.

 

6.27        Representations and Warranties of the Purchaser.  As a material
inducement to the Sellers to enter into this Agreement and sell the Acquired
Assets hereunder, the Purchaser represents and warrants to each of the Sellers
as follows:

 

(a)           Purchaser is duly formed, validly existing and in good standing
under the laws of the State of Delaware. Purchaser possesses all requisite power
and authority, and all licenses, permits and authorizations necessary, to own
and operate its properties, to carry on its businesses as now conducted and
presently proposed to be conducted and to carry out the transactions
contemplated by this Agreement.  Purchaser is not in violation of any of the
provisions of its Articles of Incorporation or By-Laws.

 

(b)          The execution, delivery and performance of this Agreement and all
other agreements, instruments and transactions contemplated hereby and thereby
to which the Purchaser is a party have been duly authorized by all requisite
company approvals.  This Agreement and all other agreements and instruments
contemplated hereby to which the Purchaser is a party each constitutes a valid
and binding obligation of the Purchaser enforceable in accordance with its
terms.  The execution and delivery by the Purchaser of this Agreement and all
other agreements and instruments contemplated hereby to which the Purchaser is a
party, the purchase of the Acquired Assets hereunder and the fulfillment of and
compliance with the respective terms hereof by the Purchaser, does not and shall
not: (i) conflict with or result in a breach of the terms, conditions or
provisions of, (ii) constitute a default under, (iii) result in a violation of,
the Articles of Incorporation or By-Laws of the Purchaser, or any law, statute,
rule or regulation to which the Purchaser is subject.

 

24

--------------------------------------------------------------------------------


 

Section 7.               Conditions Precedent.

 

7.1          Conditions to the Purchaser’s Obligations.  The obligation of the
Purchaser to purchase the Acquired Assets shall be expressly subject to the
satisfaction and fulfillment, at or before the Closing, of each of the following
conditions precedent and any other such conditions stated elsewhere in this
Agreement.

 

(a)           Prohibition.  There shall have been no lawsuit, judgment, order,
suit, complaint or preliminary or permanent injunction entered, pending or
threatened in any action or proceeding before any United States federal, state,
parish or local court, or any foreign court, of competent jurisdiction or
Governmental Body threatening or enjoining, in whole or in part, the Business’s
current operations, making illegal or prohibiting the consummation of the
transactions hereunder, including the transfer of the Acquired Assets and the
operation of Devices on the Premises.

 

(b)          Related Agreements.  Purchaser shall have received the leases and
any amendments referred to in Section 5 above and any other agreements referred
to elsewhere in this Agreement.

 

(c)           Representations True.  The representations and warranties of the
Sellers set forth in this Agreement and the exhibits, schedules, attachments,
written statements, documents, certificates, Closing Reports, financial
statements or other items prepared or supplied to the Purchaser by or on behalf
of the Sellers, shall be true and correct in all material respects on the
Closing Date with the same effect as though all such items had been made on and
as of such date, and the Sellers shall each deliver to the Purchaser a
certificate certified by an officer of Market Street and each Seller,
individually, certifying such or identifying any changes as of the Closing Date
(the “Closing Certificate”).

 

(d)          Good Standing Certificate.  The Purchaser shall have received a
good standing certificate for Market Street dated within fifteen (15) days prior
to the Closing Date.

 

(e)           Condition of Assets.  The Acquired Assets shall be in good
physical and operating condition, excepting normal wear and tear only.  No
damage or casualty shall have occurred to the Acquired Assets or operations of
the Business prior to the Closing Date, excluding only ordinary non-material
wear and tear.

 

(f)           Legal Opinion.  Purchaser shall have received a legal opinion,
substantially in the form of Exhibit G attached hereto, from legal counsel for
the Sellers.

 

(g)          No Adverse Change.  As of the Closing Date, there shall be no
material adverse change in the condition of the Acquired Assets.

 

(h)          Estoppel.  An estoppel certificate in form and substance acceptable
to the Purchaser in its sole discretion from Market Street and the
lessor/landlord under the contracts identified on Schedule 6.9(b), a copy of
which shall be provided to the Sellers prior to the Deposit Forfeit Date.

 

(i)            Additional Documents.  The Purchaser shall have received from the
Sellers, as appropriate, each of the instruments and other documents referred to
elsewhere in this Agreement.

 

(j)            Assumed Contract Consents.  The Purchaser shall have received the
consent(s) of the lessors under the leases and/or contracts identified on
Schedule 6.9(b).

 

(k)           Title Policy.  The Title Company shall be unconditionally prepared
to issue the Title Policy in the name of the Purchaser or its designee, in the
amount of the Purchase Price.

 

25

--------------------------------------------------------------------------------


 

(l)            Financing.  The Purchaser shall have received the funds from any
financing for the contemplated purchase of the Acquired Assets.

 

(m)          Certificate of Occupancy.  A final certificate of occupancy or its
equivalent has been issued by the appropriate Governmental Body permitting the
unconditional occupation and operation of the Truck Stop.

 

7.2          Conditions to the Sellers’ Obligations.  The obligation of the
Sellers to sell the Acquired Assets to the Purchaser shall be subject to the
satisfaction and fulfillment, at or before the Closing, of the following
conditions precedent:

 

(a)           There shall have been no lawsuit, judgment, order, suit, complaint
or preliminary or permanent injunction entered, pending or threatened in any
action or proceeding before any United States federal, state, Parish or local
court, or any foreign court, of competent jurisdiction or Governmental Body
(which has jurisdiction over the enforcement of any applicable laws) making
illegal or prohibiting the consummation of the transactions hereunder, including
the transfer of the Acquired Assets or the operation of Devices on the Premises;

 

(b)          Purchaser has timely delivered or caused to be delivered the
Minimum Purchase Price, plus or minus any applicable prorations and the Deposit
hereunder, to the Escrow Agent;

 

(c)           Purchaser shall have performed all obligations and complied with
all agreements and covenants required hereunder to be performed by Purchaser on
or before the Closing Date;

 

(d)          Purchaser’s representations and warranties contained herein and in
any documents furnished to the Sellers on or prior to the Closing Date shall be
true and correct in all respects as of the Closing Date;

 

(e)           The Title Company has confirmed to Sellers that the Title Company
is unconditionally prepared to disburse the Minimum Purchase Price (plus or
minus all applicable prorations and less the Escrow Hold Back) to the Sellers or
its designees subject only to the performance by the Sellers of their respective
obligations under this Agreement;

 

(f)           Sellers shall have received the Agreements referred to in
Section 7.1(b).

 

(g)          The Sellers shall have received the consent(s) of the lessors under
the leases and/or contracts identified on Schedule 6.9(b).

 

(h)          Except for the consents under item (g) above, if any of the
foregoing conditions are not satisfied on or prior to the Closing Date for a
reason other than a default under this Agreement by the Sellers, Sellers shall
give the Purchaser written notice of the foregoing conditions not satisfied and
Purchaser shall have ten (10) Business Days during which to cure the same.  In
the event the Purchaser is unable to cure the conditions within such period, the
Sellers may terminate this Agreement and the Escrow Agent shall promptly release
the Deposit to the Seller as their liquidated damages and no as a penalty. 
Acceptance by any of the Sellers of any portion of the Minimum Purchase Price
shall be evidence of the waiver by each of the Sellers of the foregoing
conditions precedent.

 

Section 8.               Omitted.

 

26

--------------------------------------------------------------------------------


 

Section 9.               Non-Solicitation.

 

9.1          Notwithstanding anything contained in this Agreement to the
contrary, each of the Sellers, for themselves and their Affiliates, agrees for a
period of two (2) years following the Closing and as partial consideration for
the Purchase Price, that neither they, nor their Affiliates, shall knowingly
employ, solicit for employment or induce to leave their employment or other
relationship, any employee, customer, vendor or supplier of the Purchaser, its
Affiliates or the Business, nor any employee who may be permanently hired by the
Purchaser or Southern Trading Corporation.

 

9.2          Nothing contained in this Section is intended nor shall it be
construed as prohibiting any party from running “help wanted” ads or other
general solicitations for employees or from hiring respondents to such general
solicitations, regardless of whether such respondents are or have been employed
by one of the parties to this Agreement.

 

Section 10.             Assignment, Adjustments and Prorations, Closing.

 

10.1        Assignment.       Subject to Purchaser’s review and acceptance of
Title Evidence, Sellers shall convey the Premises to Purchaser by an Assignment
(the “Assignment”), attached hereto as Exhibit H, conveying good, marketable and
indefeasible leasehold title to the Premises subject only to the following:

 

(a)           Zoning laws;

 

(b)          Current real estate and ad valorem taxes and assessments, if any,
not yet due and payable; and

 

(c)           Permitted Encumbrances.

 

10.2        Taxes and Assessments: Closing Costs.

 

(a)           All amounts payable under the Property Lease or the Restaurant
Sublease,  utilities, costs, charges and expenses generated by the operations of
the Acquired Assets and paid by the Sellers and other similar charges, as well
as revenues generated by the Acquired Assets that accrued to the Sellers, shall
be prorated between the Sellers and the Purchaser as of the Closing Date, such
that credits, charges, costs, expenses and revenues up to noon local time on the
Closing Date and all days preceding the Closing Date shall be allocated to
Sellers, as applicable, and credits, charges, costs, expenses and revenues after
noon local time on the Closing Date shall be allocated to Purchaser.  The
Purchase Price shall be adjusted at the Closing to reflect the prorations, in
accordance with the Settlement Statement.

 

(b)          If the actual amount of Real Estate Taxes is not known on the
Closing Date, Real Estate Taxes shall be prorated on the basis of the rate shown
for the Premises on the last available tax bill; provided, that there shall be
deducted therefrom all applicable credits.  Sellers represent and warrant that
there are no special assessments with regard to the Premises.  Upon receipt of
the final tax bill for the period encompassing the Closing Date, the parties
shall adjust, outside of the escrow, the proration of Real Estate Taxes based
upon the actual tax bill.

 

(c)           If any errors or omissions are made regarding adjustments and
prorations as aforesaid, the parties shall make the appropriate corrections
promptly upon the discovery thereof. Any corrected adjustment or proration shall
be paid in cash to the party entitled thereto.

 

(d)          Sellers shall not assign any policies of liability or property
damage insurance covering the Premises. No insurance premiums shall be
prorated.  Purchaser shall pay for recording fees.  Purchaser shall pay any
Louisiana transfer taxes and conveyance fees associated with the conveyance of

 

27

--------------------------------------------------------------------------------


 

the Sellers’ interests in the Real Property.  Escrow fees shall be paid by the
Purchaser.  Each party shall pay its own attorneys’ fees and all expenses
incurred by it other than expenses specifically addressed elsewhere in this
Agreement.  All revenues and expenses arising from the ownership or operation of
the Acquired Assets, or the Business (collectively, the “Operating Charges”)
accruing, earned or incurred on or prior to the Closing Date shall be the sole
responsibility of the Sellers (regardless of when an invoice is issued or
payment for such charges and expenses is due), including but not limited, to any
salaries, utilities, taxes or other costs (together with all costs, expenses or
fees related to the construction of the Truck Stop).  All Operating Charges
arising from the ownership or operation of the Acquired Assets and the Business
and incurred after the Closing Date shall be the sole responsibility of the
Purchaser.  The parties shall make a reasonable proration of the Operating
Charges at Closing based upon the most recent invoice for each Operating Charges
and shall adjust such proration upon receipt of the final invoice encompassing
the Closing Date for each such Operating Charges.

 

(e)           Closing.  This transaction shall be closed through an escrow that
is to be held by the Title Company, in accordance with the general provisions of
the usual form of escrow agreement then in use by such Title Company for
transactions similar to this with such special provisions inserted as may be
required to conform with this Agreement.  Each party shall execute and deliver
on a timely basis all escrow instructions, deeds, funds, the Settlement
Statement and other documents reasonably necessary to accomplish Closing.  In
addition to, and not in limitation of, the foregoing:

 

(i)            On or before the Closing Date, Sellers shall execute, deliver or
cause to be delivered to the Title Company all of the items listed below:

 

(a)           The Assignment;

 

(b)           Any other instruments then required pursuant to any other sections
of this Agreement;

 

(c)           Mechanics Lien Affidavit required by the Title Company; and

 

(d)           Each Seller’s affidavit of non-foreign status, as contemplated by
Section 1445 of the Code attached hereto as Exhibit E.

 

(ii)           On or before the Closing Date, Purchaser shall deliver or cause
to be delivered to Title Company the Minimum Purchase Price, subject to the
prorations and credits as herein provided, and execute and deliver to the
Sellers an assumption agreement in form and substance reasonably satisfactory to
Sellers and their counsel under which the Purchaser, or its designee, assumes
and agrees to perform all obligations under the Assumed Contracts that accrue
after the Closing Date.

 

(iii)          The transactions provided for in this Agreement shall be
completed by the Title Company on the Closing Date by doing each of the
following:

 

(a)           by filing the Assignment for record in the Records of Caddo
Parish, Louisiana;

 

(b)           by causing the issuance of the Title Policy, subject only to the
Permitted Encumbrances, and forwarding the Title Policy to Purchaser with a copy
to Sellers;

 

(c)           by prorating taxes, assessments and other amounts, in accordance
with this Agreement and the Settlement Statement with respect to the

 

28

--------------------------------------------------------------------------------


 

Premises, and paying and charging Purchaser or Sellers for those costs and
expenses to be paid by Sellers or Purchaser pursuant hereto;

 

(d)           by delivering to Purchaser: (i) the Seller’s/Owner’s Affidavit and
Indemnity, fully executed by the applicable Sellers, and attached hereto as
Exhibit I; and (ii) the FIRPTA Affidavit attached hereto as Exhibit E;  and

 

(e)           by preparing and forwarding to Purchaser and Sellers four
(4) signed copies of the Settlement Statement setting forth all receipts and
disbursements provided for herein.

 

In addition to the obligations required to be performed hereunder by Sellers at
the Closing, Sellers agree to perform such other acts, and/or to execute and
deliver to Purchaser such further instruments, documents and other materials, as
are reasonably requested by Purchaser at or subsequent to Closing in order to
effect the consummation of the transaction contemplated herein and to vest title
to the Premises and the Acquired Assets in Purchaser, including, without
limitation, the assignment of all rights of Sellers in and to any easements for
the benefit of the Premises; provided, however, that the foregoing instruments
and other materials, if any, shall not enlarge the scope of Sellers’ obligations
hereunder.

 

(f)           In the event the Title Company is unable to simultaneously perform
all instructions set forth in Section 10(f)(iii)(a) through (e) on the Closing
Date, the Title Company shall so notify Sellers and Purchaser, and shall retain,
unless otherwise instructed by the party depositing the same, all documents and
funds deposited with the Title Company until receipt by the Title Company of
written instructions executed by Sellers and Purchaser or by a Court of
competent jurisdiction.

 

(g)          If the Purchaser (i) disapproves any condition referred to in this
Agreement within the applicable time period and in the manner set forth in the
Agreement, or (ii) is otherwise allowed to terminate this Agreement and cancel
the Escrow, without thereby committing an act of default under this Agreement or
the Escrow and does so, all obligations of the parties under this Agreement
shall, except as otherwise set forth, terminate and none of the parties hereto
shall have any further obligation to the other under this Agreement.  In such
event, Escrow Agent shall return all funds (after deducting its charges, if its
charges are to be borne by the party depositing such funds) and documents then
in Escrow to the party depositing same unless otherwise set forth in
Section 2.1(b) above which Section in the event of any conflict shall be
controlling, and each party shall promptly return all documents in the
possession of such party to the other party.

 

(h)          Possession.  At noon local time on the Closing Date, subject in all
events to the payment by the Purchaser of the Minimum Purchase Price, Sellers
shall cease operation of the Acquired Assets and shall deliver possession
thereof to the Purchaser, and all risk of loss with respect thereto shall pass
to the Purchaser or its designee.

 

(i)            Inventory Count.  The Sellers and Purchaser agree that at
7:00 a.m. local time on the Closing Date, a representative from each of them
(the “Representatives”) shall meet at the Truck Stop and shall cooperate to turn
over, at noon local time, subject in all events to the payment of the Minimum
Purchase Price by the Purchaser, all keys, passwords, accounts, and copies of
all records, documents, instruments and any other items necessary for the
immediate and complete operation of the Acquired Assets.

 

(j)            Escrow Hold Back.  From and after the Closing Date, Escrow Agent
shall withhold the Escrow Hold Back from the Sellers’ proceeds hereunder and
shall hold such funds in escrow.  In the event: (i) the Purchaser shall receive
any invoice, bill or letter demanding payment for any Operating

 

29

--------------------------------------------------------------------------------


 

Charges that accrued or relate to any period of time on or prior to the Closing
Date; or (ii) any expenses, charges, costs, fees or obligations related to the
construction of the Truck Stop, Purchaser shall send evidence of such Operating
Charges to the Escrow Agent and to the Sellers (“Hold Back Notice”).

 

(i)            Sellers shall have ten (10) Business Days following their receipt
of the Hold Back Notice to serve, in writing to both the Escrow Agent and the
Purchaser, any objections they may have to the same.  If no objection is timely
served by the Sellers, Escrow Agent is herewith authorized, without further
action by any party, to promptly pay such Operating Charges out of the Escrow
Hold Back.

 

(a)           If Sellers shall timely object to any payment out of the Escrow
Hold Back and the basis for an objection is that the Operating Charges that are
the subject of the Hold Back Notice arose after the Closing Date, then the
Escrow Agent shall hold such amount as is identified in the Hold Back Notice
until such time as it receives written instructions from all parties to disburse
the same; or

 

(b)           If Sellers shall timely object to any payment out of the Escrow
Hold Back and the basis for an objection is anything other than an objection
based upon Section 10(j)(i)(a) above, the Escrow Agent shall hold the funds
identified in the Hold Back Notice for an additional thirty (30) calendar days,
after which it shall disburse such funds as directed by the Purchaser.

 

(ii)           Promptly after that date which is ninety (90) days after the
Closing Date (“Hold Back Expiration Date”), Escrow Agent shall release any funds
then remaining in the Escrow Hold Back to the Sellers, unless such funds have
been the subject of a Hold Back Notice and subsequent objection in which event
such funds shall remain in escrow until the Escrow Agent has received written
instructions from both the Purchaser and the Sellers.

 

Section 11.             Miscellaneous.

 

11.1        Expenses.  Unless specifically allocated by this Agreement, each of
the parties shall be obligated to pay its own expenses (including all fees and
expenses of legal counsel, environmental consultants and accountants).

 

11.2        Sellers’ Resignation.    Sellers shall and shall cause their owners,
shareholders, members, managers, officers, employees and agents to, resign
effective as of the Closing Date, any positions they may hold within the
Business, including, but not limited to, the positions of agent or employee.

 

11.3        Update to Schedules and Exhibits.  The Sellers, as appropriate,
shall promptly notify the Purchaser, prior to the Closing Date, of any changes
or modifications to the information contained on the schedules or exhibits
attached to this Agreement or in any document, record or instrument supplied to
the Purchaser or any of its agents as a part of the transactions contemplated
herein and provide in written form an amended schedule, exhibit, document,
record or instrument, as the case may be.  Notwithstanding anything contained
herein to the contrary, Sellers shall update the attached Schedules within
thirty (30) days of the Closing Date.  Notwithstanding the foregoing, upon
receipt of any change or modification to any schedule or exhibit or in any
record, document or instrument described above which shall have or identify a
Material Adverse Effect, Purchaser shall have the right, in its sole discretion,
to terminate this Agreement and upon such termination this Agreement shall be
null and void and of no further force and effect and no party hereto shall have
any further liability or obligation hereunder.  If at the time of the foregoing
termination, the Deposit remains with the Escrow Agent, it shall be released
pursuant to the terms and conditions of Section 2.1(b).

 

30

--------------------------------------------------------------------------------


 

11.4        Remedies.

 

(a)           In the event of any actual or alleged default by any party hereto
(the “Defaulting Party”), the non-defaulting party (the “Non-Defaulting Party”)
shall provide written notice to the Defaulting Party (“Default Notice”)
specifying the default; setting forth the Non-Defaulting Party’s claim that the
matter constitutes a default; and identifying the steps or actions that the
Non-Defaulting Party believes should be taken in order to cure the alleged
default.  The Defaulting Party shall have a period of seven (7) days, or such
additional time as may be reasonably required, to cure the alleged default (the
“Cure Period”), excepting only as to the payment of the Minimum Purchase Price
or the Earn Out Payment for which there is no additional time granted to the
Purchaser.  The Defaulting Party shall have no liability for any actual or
alleged default that is cured within the Cure Period.

 

(b)          Each of the parties hereto shall have all rights and remedies set
forth in this Agreement and any other documents or instruments relating to the
consummation of the transactions contemplated under this Agreement, and all
rights and remedies which such parties have been granted at any time under any
other agreement or contract and all of the rights which such parties have under
any law.  No remedy hereunder or thereunder conferred is intended to be
exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or by statute or
otherwise.  The Sellers and Purchaser having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.

 

11.5        Amendments and Waivers.  No oral modification hereof shall be
binding upon the parties; all modifications and amendments shall be in writing
and signed by the parties.  Failure by any party to insist upon or enforce any
of its respective rights, benefits or remedies shall not constitute a waiver
thereof.  Any party hereto may waive the benefit of any provision or condition
for such party’s benefit contained in this Agreement; provided, however, such a
waiver must be specifically expressed in writing.

 

11.6        Survival of Agreement.  All covenants, representations and
warranties contained in this Agreement or made in writing by any party in
connection herewith shall survive the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby.

 

11.7        Successors and Assigns.  All covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto shall bind and inure
to the benefit of the respective heirs, personal representatives, executors,
administrators, successors and assigns of the parties hereto whether or not so
expressed; provided that none of the Sellers shall be permitted to assign their
rights or obligations under this Agreement.  Except as otherwise expressly
provided herein, nothing expressed in or implied from this Agreement is intended
to give, or shall be construed to give, any Person, other than the parties
hereto and their permitted successors and assigns, any benefit or legal or
equitable right, remedy or claim under or by virtue of this Agreement or any
such other document.

 

11.8        Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

11.9        Counterparts.  This Agreement may be executed in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same Agreement.

 

31

--------------------------------------------------------------------------------


 

11.10      Descriptive Headings; Interpretation.  The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement.

 

11.11      Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Louisiana, without regard to principles
of conflict of laws.

 

11.12      Notices.  All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered personally to
the recipient, (b) one (1) Business Day after being sent to the recipient by
nationally recognized overnight courier service (charges prepaid), (c) three
(3) Business Days after posting in the United States mail having been mailed to
the recipient by certified or registered mail, return receipt requested and
postage prepaid, or (d) when sent via facsimile if a copy is delivered
personally, couriered or mailed to the recipient as set forth above.  Such
notices, demands and other communications shall be sent to the parties at the
addresses indicated below:

 

If to any of the Sellers, to:

 

Market Street Truck Plaza Acquisition Corp., LLC

150 S. Los Robles Avenue, Suite 665

Pasadena, CA 91101

Attn: Loren Ostrow

Facsimile: 626-356-1164

 

If to the Purchaser, to:

 

Gameco Holdings, Inc.

718 S. Buchanan, Suite C

Lafayette, Louisiana 70517

Attn: Stan Guidroz

Facsimile: 337-233-7293

 

with a required copy to:

 

Hahn Loeser & Parks LLP

3300 BP Tower

200 Public Square

Cleveland, Ohio 44114

Attn: Stanley R. Gorom III, Esq.

Facsimile: 216-274-2460

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

11.13      Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.  The parties intend that each
representation, warranty and covenant contained herein shall have independent
significance.  If any party has breached any representation, warranty or
covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party has

 

32

--------------------------------------------------------------------------------


 

not breached shall not detract from or mitigate the fact that such party is in
breach of the first representation, warranty or covenant.

 

11.14      Complete Agreement.  This Agreement, those documents expressly
referred to herein, and the other documents of even date herewith, or dated as
of the Closing Date, delivered or executed in connection with the transactions
contemplated hereby embody the complete agreement and understanding among the
parties and supersede any prior agreements or representations by or among the
parties, written or oral that may have related to the subject matter hereof in
any way.

 

11.15      Indemnification.

 

(a)           In consideration of the Purchaser’s execution and delivery of this
Agreement and purchase of the Acquired Assets hereunder, and in addition to all
of each of Sellers’ other obligations under this Agreement and in addition to
all other rights and remedies available at law or in equity, each of the Sellers
agree, jointly and severally, to defend, protect and indemnify the Purchaser and
all of its officers, directors, shareholders, members, managers, partners,
Affiliates, employees, agents, representatives, successors and assigns
(including those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Purchaser Indemnitees”), and save and hold
each of them harmless from and against, and pay on behalf of or reimburse such
party on demand as and when incurred, any and all actions, causes of action,
suits, claims, losses, costs, penalties, fees, obligations, liabilities, damages
and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), including reasonable attorneys’ fees and disbursements, interest and
penalties and all amounts paid in investigation, defense or settlement of any of
the foregoing and claims relating to any of the foregoing (the “Purchaser
Liabilities”), incurred by the Purchaser Indemnitees or any one of them as a
result of, arising out of, or relating to: (a) the breach by any Seller of any
representation, warranty, covenant, obligation or term contained herein; (b) any
claim, debt, fee, cause of action, expense, obligation or liability arising from
or related in any manner to the operation of the Business and/or the Acquired
Assets by the Sellers; or (c) any breach or default by any Seller arising out of
the execution, delivery, performance or enforcement of this Agreement and any
other instrument, document or agreement executed pursuant hereto, except to the
extent any such Purchaser Liabilities are caused by the particular Purchaser
Indemnitee’s own acts or omissions.

 

(b)          In consideration of each Sellers’ execution and delivery of this
Agreement and sale of the Acquired Assets hereunder, and in addition to all of
the Purchaser’s other obligations under this Agreement and in addition to all
other rights and remedies available at law or in equity,  the Purchaser agrees
to defend, protect and indemnify each Seller and all of their officers,
directors, shareholders, members, partners, Affiliates, employees, managers,
agents, representatives, successors and assigns (including those retained in
connection with the transactions contemplated by this Agreement) (collectively,
the “Seller Indemnitees”), and save and hold each of them harmless from and
against, and pay on behalf of or reimburse such party on demand as and when
incurred, any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, obligations, liabilities, damages and expenses in connection
therewith (irrespective of whether any such Seller Indemnitee is a party to the
action for which indemnification hereunder is sought), including reasonable
attorneys’ fees and disbursements, interest and penalties and all amounts paid
in investigation, defense or settlement of any of the foregoing and claims
relating to any of the foregoing (the “Seller Liabilities”), incurred by the
Seller Indemnitees or any of them as a result of, arising out of, or relating
to: (a) the breach by the Purchaser of any representation, warranty, covenant,
obligation or term contained herein; or (b) any claim, debt, fee, cause of
action, expense or liability arising after the Closing Date and related in any
manner to the operation of the Business and/or the Acquired Assets by the
Purchaser; or (c) any breach or default  by the Purchaser arising out of the
execution, delivery, performance or enforcement of this Agreement and any other

 

33

--------------------------------------------------------------------------------


 

instrument, document or agreement executed pursuant hereto, except to the extent
any such Seller Liabilities are caused by the particular Seller Indemnitee’s own
acts or omissions.

 

(c)           No claims for indemnification under Sections 11.15(a) and
(b) above shall be asserted until the aggregate of such claims suffered or
incurred by the respective party are equal to or greater than $5,000, excluding
only reimbursement for invoices, costs and expenses presented to the Purchaser
by third-parties and related to or arising at any time prior to the Closing
Date.

 

11.16      Prevailing Party Fees.  In the event of a default of any condition or
obligation of this Agreement on the part of any party hereto which results in
any legal proceeding, the non-prevailing party shall pay to the prevailing party
of the litigation all reasonable costs and expenses of the legal proceeding and
any appeal therefrom, including reasonable attorney’s fees.

 

11.17      Incorporation.  Any and all Schedules, Exhibits or other documents
referred to herein or attached hereto are incorporated herein as if fully
rewritten in this Agreement.

 

11.18      Tax Treatment Election.  The parties agree that this Agreement is for
the purchase and sale of assets and that Minimum Purchase Price and Earn-Out
Payment shall be allocated among the Acquired Assets in accordance with
Section 1060 of the Code.  Purchaser and Sellers agree that as a condition to
the Closing they shall, by mutual agreement, allocate the value of the Acquired
Assets pursuant to the Code.  On or before the Deposit Forfeit Date, the
Purchaser and Sellers, as applicable, shall complete and sign three (3) copies
of form 8594, and each agrees to act in accordance with the allocation contained
therein in the course of any Tax audit, tax review, the filing and preparation
of any Tax Returns or tax litigation.  Neither Purchaser nor Sellers shall
assert that the allocation as agreed upon was not separately bargained for at
arm’s length and in good faith.

 

11.19      Additional Instruments and Information.  All parties agree and do
hereby obligate themselves to promptly execute any additional documents and
instruments and take any other actions necessary and proper for the complete and
expeditious implementation and satisfaction of the provisions and intent of this
Agreement.  In addition, Sellers agree that during and subsequent to the sale
transaction, Sellers shall have a continuing duty to supply such information and
documentation and to perform such acts as may be required by any Governmental
Body or under the Liquor and Gaming Laws of the State of Louisiana.

 

11.20      Monthly Financial Statements.  Purchaser agrees to provide, from and
after the Closing Date through the 18th full calendar month following the month
during which Devices are legally operating at the Premises, within thirty (30)
days following the close of each calendar month, financial statements, including
a statement of income and expenses and a balance sheet prepared in manner
consistent with the internal accounting and reporting practices used by the
Purchaser, reflecting the operations and results of the Business for the prior
month.

 

11.21      Future Development.

 

(a)           In further consideration of the purchase of the Acquired Assets
and the Business, each of the Sellers (“Selling Parties”) obligate themselves
and their Affiliates not to directly or indirectly, within: (Y) a fifteen (15)
mile radius (“Exclusion Zone”) of the Truck Stop commencing on the Closing Date
and continuing thereafter uninterrupted for a period of ten (10) years; or
(Z) within a fifteen (15) mile radius of any of the Purchaser’s other truck
stops located within the State of Louisiana and identified on Schedule
11.21(a)(collectively, the “Purchaser’s Locations”) commencing on the Closing
Date and continuing thereafter uninterrupted for a period of five (5) years:
(i) own, manage, operate, control, be employed by, participate in or be
connected with any aspect of a video poker truck stop facility or other

 

34

--------------------------------------------------------------------------------


 

business which derives any portion of its revenues from legal or illegal gaming
(other than any of the fifteen (15) riverboat casino licenses currently
authorized or any new riverboat casinos, or any successor enterprises thereto
including wholly-land based successors to the current form of riverboat casinos,
subsequently authorized by the Louisiana legislature, all of which are hereby
excluded from the obligation not to do as set forth herein (collectively, the
“Exclusion”)), whether as a sole proprietor, owner, partner, stockholder,
member, director, officer, employee, agent, consultant, joint venturer,
contractor, investor or other participant; or (ii) subject to the Exclusion, be
otherwise involved or connected in any manner with the ownership, management,
operation, promotion, advertisement, solicitation of customers, marketing or
sales efforts or control of any enterprise that carries on or engages in a
business directly or indirectly similar to the gaming, fueling (diesel and motor
fuel), restaurant or convenience-store activities of the Business or the
Purchaser’s Locations.  Schedule 11.21(a) shall be delivered to the Sellers on
the Agreement Date.

 

(b)          The foregoing obligation is an obligation not to do an act or take
an action.  The Selling Parties, each for themselves and their Affiliates,
acknowledge that the foregoing obligation not to do an act is a material
inducement for the Purchaser to enter into this Agreement and is a necessary,
reasonable and appropriate obligation.

 

(c)           Given the unique nature of the video poker industry and the
operation of truck stop facilities, the parties hereto acknowledge and agree
that the obligations contained in this Section 11.21 are reasonable and
necessary to protect the Business from activities for which it otherwise has
little or no ability to defend itself.  The parties hereto further acknowledge
and agree that the obligations contained herein do not impose a burden upon one
party which is not commensurate with the risk to any other party.

 

(d)          If a court of competent jurisdiction determines that the
obligations contained herein are too restrictive to be enforced, in whole or in
part, this provision shall not be invalid, and all parties agree that the court
shall modify the obligations contained herein to the extent necessary to permit
their enforcement.

 

(e)           In the event of a breach or threatened breach of the provisions of
this section, the Purchaser shall be entitled to an injunction restraining each
of the Selling Parties from breaching the provisions of this Agreement or from
rendering any such services to any person, firm, corporation, association,
partnership or other entity which would result in a breach of this Agreement. 
Nothing contained in this section shall be construed as prohibiting the
Purchaser from pursuing any other remedies available for a breach or threatened
breach of the obligations contained in this section, including the recovery of
damages from the any of the Selling Parties.

 

(f)           One Hundred Thousand and no/100 Dollars ($100,000.00) of the
Purchase Price is specifically allocated as payment to the foregoing entities
and individuals as consideration for their obligations and covenants under this
Section 11.21.

 

11.22      Time of the Essence.  TIME IS OF THE ESSENCE WITH RESPECT TO EACH
PROVISION OF THIS AGREEMENT.  The parties acknowledge and agree that the
preceding sentence is a central, indispensable element of this Agreement.

 

11.23      Force Majure.  Any time period or obligation to timely perform
imposed upon any party hereunder shall be extended as necessary when performance
of such obligation(s) is rendered impossible or unreasonably difficult as a
result of any acts of God, war, labor strikes or unrest, weather, acts of
terrorism, general disruptions to the economy or day-to-day operations of the
government of the Parish of Caddo, the State of Louisiana or the United States
of America which make conducting business unreasonably difficult or impossible.

 

35

--------------------------------------------------------------------------------


 

11.24      SUBMISSION TO JURISDICTION AND VENUE, CONSENT TO SERVICE OF PROCESS,
ETC.  TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE PURCHASER AND EACH OF
THE SELLERS HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(A)         AGREES THAT ANY ACTION, SUIT OR PROCEEDING BY ANY PERSON ARISING
FROM OR RELATING TO THIS AGREEMENT, THE TRANSFER CONTEMPLATED HEREIN OR ANY
STATEMENT, COURSE OF CONDUCT, ACT, OMISSION OR EVENT IN CONNECTION WITH ANY OF
THE FOREGOING (COLLECTIVELY, “RELATED LITIGATION”) TO WHICH EITHER IS OR MAY BE
A PARTY MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION
SITTING IN SHREVEPORT, LOUISIANA, AND SUBMITS TO THE JURISDICTION OF SUCH
COURTS, AND AGREES NOT TO BRING ANY RELATED LITIGATION IN ANY OTHER FORUM;

 

(B)          ACKNOWLEDGES THAT SUCH COURTS WILL BE THE MOST CONVENIENT FORUM FOR
ANY RELATED LITIGATION, WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY
RELATED LITIGATION BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT ANY RELATED
LITIGATION BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM,
AND WAIVES ANY RIGHT TO OBJECT, WITH RESPECT TO ANY RELATED LITIGATION, THAT
SUCH COURT DOES NOT HAVE JURISDICTION OVER IT; AND

 

(C)          CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
LEGAL PROCESS IN ANY RELATED LITIGATION BY REGISTERED OR CERTIFIED U.S. MAIL,
POSTAGE PREPAID, TO IT AT THE ADDRESS FOR NOTICES DESCRIBED IN THIS AGREEMENT,
AND CONSENTS AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE IN EVERY RESPECT
VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN SHALL AFFECT THE VALIDITY OR
EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY LAW).

 

11.25      JURY WAIVER  TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE
PURCHASER AND EACH OF THE SELLERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
THEIR RIGHT TO A TRIAL BY JURY OF ANY AND ALL CLAIMS, CAUSES OF ACTION OR SUITS
ARISING FROM OR RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT.

 

[The remainder of this page is left intentionally blank.]

 

36

--------------------------------------------------------------------------------


 

THUS DONE AND PASSED on the 4th day of October, 2006, at the City of Pasadena,
State of Louisiana, the undersigned party having affixed its signature in the
presence of me, Notary, and the undersigned competent witnesses, after due
reading of the whole.

 

WITNESSES:

SELLERS:

 

 

MARKET STREET TRUCK PLAZA ACQUISITION
CORP, LLC, a Delaware limited liability company

 

 

 

 

 

/s/ Allison Alanis

 

By:

   /s/ Paul Alanis

Printed Name:

Allison Alanis

 

Printed Name:

Paul Alanis

 

Title:

Managing Member

 

 

 

/s/ Andrew Yu

 

 

 

Printed Name:

Andrew Yu

 

 

 

 

 

        /s/ Suzanne Nordberg

 

 

NOTARY PUBLIC

 

 

 

 

 

      Suzanne R. Nordberg – Commission #152529

 

 

Printed Name and Notary Number

 

 

And now to these presents came and appeared, PAUL ALANIS, to make, join in and
confirm all of the representations, warranties and indemnifications contained in
the above Agreement himself, personally, as if a Seller hereunder, and to be
personally liable under all such representation, warranty and indemnification
provisions of the Agreement, jointly and severally with all other Sellers, his
being domiciled and having his principal place of business in the State of
California and whose mailing address is declared to be 150 S. Los Robles Avenue,
Suite 665, Pasadena, CA 91101;

 

THUS DONE AND PASSED on the 4th day of October, 2006, at the City of Pasadena,
State of California, the undersigned party having affixed its signature in the
presence of me, Notary, and the undersigned competent witnesses, after due
reading of the whole.

 

WITNESSES:

SELLERS:

 

 

PAUL ALANIS

 

 

 

 

 

/s/ Allison Alanis

 

/s/ Paul Alanis

Printed Name:

  Allison Alanis

 

Paul Alanis, individually

 

 

 

/s/ Andrew Yu

 

 

 

Printed Name:

  Andrew Yu

 

 

 

 

 

        /s/ Suzanne Nordberg

 

 

NOTARY PUBLIC

 

 

 

 

 

      Suzanne R. Nordberg – Commission #152529

 

 

Printed Name and Notary Number

 

 

37

--------------------------------------------------------------------------------


 

THUS DONE AND PASSED on the 9 day of October, 2006, at the City of Shreveport,
State of Louisiana, the undersigned party having affixed its signature in the
presence of me, Notary, and the undersigned competent witnesses, after due
reading of the whole.

 

WITNESSES:

SELLERS:

 

 

RICK PERNICI

 

 

 

 

 

_/s/ Janet McDonald

 

_/s/ Rick Pernici

Printed Name:

Janet McDonald

 

Rick Pernici, individually

 

 

 

_/s/ Patti Pernici

 

 

 

Printed Name:

Patti Pernici

 

 

 

 

 

          /s/ Terri G. Porter

 

 

NOTARY PUBLIC

 

 

 

 

 

          Terri G. Porter #65109

 

 

Printed Name and Notary Number

 

 

 

THUS DONE AND PASSED on the 9 day of September, 2006, at the City of Shreveport,
State of Louisiana, the undersigned party having affixed its signature in the
presence of me, Notary, and the undersigned competent witnesses, after due
reading of the whole.

 

 

WITNESSES:

SELLERS:

 

 

 

 

 

 

  /s/ Janet McDonald

 

   /s/ Sheree Pernici

Printed Name:

Janet McDonald

 

Sheree Pernici, Individually and as the spouse of Rick

 

Pernici

  /s/ Patti Pernici

 

 

 

Printed Name:

Patti Pernici

 

 

 

 

 

          /s/ Terri G. Porter

 

 

NOTARY PUBLIC

 

 

 

 

 

          Terri G. Porter #65109

 

 

Printed Name and Notary Number

 

 

38

--------------------------------------------------------------------------------


 

THUS DONE AND PASSED on the 6 day of October, 2006, at the City of West Palm
Beach, State of Florida, the undersigned party having affixed its signature in
the presence of me, Notary, and the undersigned competent witnesses, after due
reading of the whole.

 

WITNESSES:

PURCHASER:

 

 

Gameco Holdings, Inc., a Delaware corporation

 

 

 

 

 

 

_/s/ Chrissy A. DeNitto

 

By:

    /s/ Jeffrey P. Jacobs

Printed Name:

    Chrissy A. DeNitto

 

 

Jeffrey P. Jacobs, CEO

 

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

          /s/ Chrissy A. DeNitto

 

 

NOTARY PUBLIC

 

 

 

 

 

        /s/ Chrissy A. DeNitto #DD166299

 

 

Printed Name and Notary Number

 

 

39

--------------------------------------------------------------------------------